Exhibit 10.1

 

BOCA RATON INNOVATION CAMPUS

 

LEASE AGREEMENT - STANDARD PROVISIONS

 

THIS LEASE AGREEMENT (“Lease”) is dated as of December 15, 2016, by and between
Boca T-Rex Borrower, LLC, a Delaware limited liability company (“Landlord”), and
Twinlab Consolidation Corporation, a Delaware corporation authorized to do
business in Florida (“Tenant”).

 

Article 1
INCORPORATION OF BASIC LEASE INFORMATION RIDER

 

The Basic Lease Information Rider (“Rider’’) attached hereto, and all of the
defined terms contained therein, are incorporated herein by reference and made a
part hereof. In the event of any conflict between the terms of the Rider and the
terms of the Standard Provisions to Lease, the terms of the Rider shall control.

 

Article 2
PREMISES

 

2.1           (a)     Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Premises, for the term and upon the conditions and covenants
set forth herein. The Premises are outlined on Exhibit B, attached hereto and
made a part hereof.

 

(b)     In addition to the occupancy of the Premises, Tenant and its Affiliates
(as hereinafter defined), and their officers, employees, agents, customers,
subtenants (as approved by Landlord in accordance with Article 7 hereof),
licensees (as approved by Landlord in accordance with Article 7 hereof) and any
invitee also shall have the right to the non-exclusive use of public parking
areas, walkways, landscaped areas, driveways and sidewalks within the Complex
that are designated by Landlord from time to time as areas for the common use of
all tenants (the “Common Areas”). Landlord shall have the right from time to
time temporarily to close the Common Areas to reconfigure (including reduction
and relocations), redecorate, renovate, and otherwise alter the Common Areas,
provided that Tenant's access to, and use and occupancy of, the Premises is not
adversely affected in Landlord's reasonable determination.

 

Article 3
TERM

 

3.1     The Lease Term shall be as set forth on the Rider and shall continue for
the period set forth thereon. The Lease Term shall also include any renewal or
extension of the term of this Lease as described in the Rider.

 

3.2     The Commencement Date shall be the date set forth in the Rider.

 

3.3     “Lease Year” shall mean a period of twelve (12) consecutive months, the
first such Lease Year to commence on the Commencement Date; provided, however,
that if the Commencement Date is not the first day of a month, then the first
Lease Year shall commence on the Commencement Date and shall continue for the
balance of the month in which the Commencement Date occurs and for a period of
twelve (12) consecutive months thereafter.

 

 
 

--------------------------------------------------------------------------------

 

  

Article 4
BASE RENT

 

4.1     Commencing on the Commencement Date, but subject to the Abatement
Period, and during each Lease Year of the Lease Term, Tenant shall pay the Base
Rent specified in the Rider attached hereto and made a part hereof. The Base
Rent shall be due and payable in equal monthly installments, without notice,
demand, setoff or deduction, except as expressly permitted hereunder, in advance
on the first day of each month during each Lease Year.

 

4.2     All sums payable by Tenant under this Lease shall be paid to Landlord in
legal tender of the United States by wire transfer (in accordance with wire
transfer instructions contained on Schedule 4.2 attached hereto and made a part
hereof) or by check drawn on a U.S. bank (subject to collection), at the address
to which notices to Landlord are to be given or to such other party or such
other address as Landlord may designate in writing. Landlord’s acceptance of
rent after it shall have become due and payable shall not excuse a delay upon
any subsequent occasion or constitute a waiver of any of Landlord’s rights.

 

Article 5
OPERATING CHARGES AND REAL ESTATE TAXES

 

5.1           (a)     Tenant shall also pay as additional rent (“Additional
Rent”): (i) Tenant’s Proportionate Share of the Operating Charges (as defined in
Section 5.l (b)) incurred during each calendar year falling entirely or partly
within the Lease Term and (ii) Tenant’s Proportionate Share of the amount of
Real Estate Taxes (as defined in Section 5. l (c)) incurred during each calendar
year falling entirely or partly within the Lease Term. In the event the number
of square feet comprising the Premises increases or decreases, respectively,
pursuant to any provision of this Lease or of the Rider, or in the event the
number of square feet of rentable area in the Complex increases or decreases,
Tenant’s Proportionate Share shall increase or decrease accordingly. Total
Rentable Area for the Complex may change from time to time. Landlord and Tenant
intend that Operating Charges paid by Tenant under this Lease reimburse Landlord
for any actual increase in costs incurred by Landlord but not provide a profit
to Landlord. In no event shall Operating Charges per rentable square foot, as
determined by Landlord for any calendar year, multiplied by the rentable area of
the Complex, exceed one hundred percent (100%) of the actual Operating Charges
incurred by Landlord in that calendar year. Operating Charges for each calendar
year shall always be determined in a manner consistent with the determination of
Operating Charges for all prior calendar years.

 

(b)     “Operating Charges” means all costs and expenses incurred by Landlord in
the ownership and operation of the Complex, including all of the following: (1)
electricity, gas water, sewer and other utility charges with respect to the
operation of Common Areas of the Complex; (2) premiums, deductibles, and other
charges for insurance (including, but not limited to, property insurance, rent
loss insurance and liability insurance); (3) all market rate management fees
incurred in the management of the Complex; (4) all costs incurred in connection
with service and maintenance contracts; (5) maintenance and repair expenses and
supplies; (6) amortization (calculated on a straight-line basis over the useful
life of the improvement), with interest at Landlord's cost of funds (or, if the
improvement is not financed, at the prime rate reported in The Wall Street
Journal) for capital expenditures which have been approved by Tenant or which
are made by Landlord for the purpose of complying with legal or insurance
requirements or that are intended to result in a net decrease in Operating
Charges (hereinafter referred to as "Qualified Capital Expenditures"); (7)
salaries, wages, benefits and other expenses of Complex personnel; (8) legal
fees (except as excluded below), administrative expenses, and accounting,
architectural and other professional fees and expenses; (9) costs of any service
not provided to the Complex on the Commencement Date but thereafter provided by
Landlord in the prudent management of the Complex; (10) charges for concierge,
security, janitorial, char and cleaning services and supplies furnished to the
Complex; (11) costs associated with the provision or operation of any common
facilities and service amenities; (12) the cost of maintaining management,
engineering and/or maintenance offices in the Complex; (13) any business,
professional and occupational license tax paid by Landlord with respect to the
Complex; (14) any personal property tax payable with respect to Landlord's
property located at the Complex that is used in connection with the maintenance,
repair, or operation of the Complex; and (15) any other expense incurred by
Landlord in maintaining, repairing or operating the Complex.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     Notwithstanding the foregoing, Operating Charges shall not include:

 

(1)     Repairs or other work occasioned by fire, windstorm, or other casualty
which are covered by insurance;

 

(2)     Attorney's fees, costs, and disbursements, and other expenses incurred
in connection with negotiations or disputes with tenants, occupants or
prospective tenants or occupants;

 

(3)     the cost of repairs in or to a tenant’s premises incurred by reason of a
breach by tenant of its lease;

 

(4)     Expenses incurred in tenant build-out, tenant work letters or
contributions for tenant’s work, renovating or improving space for tenants or
other Complex occupants, including without limitation, permits, license, design,
space planning, and inspection costs;

 

(5)     Expenses in connection with services or other benefits of a type which
are not provided to Tenant but which are provided to another tenant or occupant;

 

(6)     Landlord's cost of electricity and other services that are sold to
tenants or for which Landlord is entitled to be reimbursed by tenants or other
parties;

 

(7)     Costs and expenses incurred by Landlord for capital improvements or
capital expenditures other than Qualified Capital Expenditures;

 

(8)     Cost of any item for which Landlord may be reimbursed, whether by
insurance proceeds, warranty, service contracts or otherwise;

 

 
 

--------------------------------------------------------------------------------

 

  

(9)      All costs incurred due to violation by Landlord or any tenant of the
terms and conditions of any lease;

 

(10)    Costs or fees paid to Landlord or affiliates of Landlord to the extent
in excess of competitive costs or fees paid to independent suppliers and
contractors;

 

(11)     Any costs, fines, or penalties incurred due to violation by Landlord of
any governmental rule or authority;

 

(12)    Costs incurred in connection with the repair, maintenance and operation
of any retail, restaurant or specialty operations in the Complex;

 

(13)     Advertising, promotional and marketing costs and leasing commissions,
attorneys' fees and other related costs and expenses in connection with the
negotiation and preparation of lease, sublease and related transactions;

 

(14)     Landlord's general overhead except to the extent it is expended solely
in direct connection with Landlord's management of the Complex;

 

(15)      Costs relating to building code violations arising prior to the date
of this Lease;

 

(16)      Costs relating to other real property owned by Landlord (other than
the Complex);

 

(17)    Compensation and benefits provided to administrative and executive
personnel of Landlord above the level of Building superintendent or property
manager;

 

(18)     Property management costs or fees to the extent such costs or fees
exceed competitive costs for third-party management of Comparable Buildings;

 

(19)      Costs incurred in connection with the removal, encapsulation,
replacement, or other treatment to any Hazardous Materials in or about the
Building or the Complex; and

 

(20)      Costs relating to a commercial parking enterprise offering parking
services to the general public.

 

(d)        “Real Estate Taxes” shall mean (1) all real estate taxes, vault
and/or public space rentals (including general and special assessments, if any),
which are imposed upon Landlord or assessed against the Complex and/or the land
relating thereto, (2) any other present or future taxes or governmental charges
that are imposed upon Landlord or assessed against the Complex and/or the land
which are in the nature of or in substitution for real estate taxes, including
any tax levied on or measured by the rents payable by tenants of the Complex,
and (3) expenses (including reasonable attorneys’, consultants’ and appraisers’
fees) incurred in reviewing, protesting or seeking a reduction of Real Estate
Taxes. For purposes hereof, Real Estate Taxes shall be based upon a fully
operational, occupied and assessed Building and Complex and shall not include
(A) penalties and/or interest; (B) excise taxes or gross receipt taxes on the
Landlord’s gross or net rentals or other income; (C) income, franchise,
transfer, gift, estate, succession, inheritance, and capital stock taxes; (D)
increases in real estate taxes with respect to the Complex and/or the Building
resulting from Landlord’s failure to file any required tax returns or to furnish
any required documentation or information to any taxing authority or to comply
with any requirement of any taxing authority.

 

 
 

--------------------------------------------------------------------------------

 

  

(e)     Notwithstanding anything to the contrary contained herein, Tenant’s
Proportionate Share of the Operating Charges attributable to Controllable Costs
(as hereinafter defined) shall not be increased by more than five percent (5%)
over the previous year’s Controllable Costs, on a cumulative and compounding
basis. For purposes hereof, “Controllable Costs” means all Operating Charges
other than: (i) Landlord’s insurance costs, deductibles, and expenses; (ii)
Landlord’s utility costs and expenses including, but not limited to, those for
electricity, gas, steam, other fuels and forms of power or energy, sewer and
waste disposal, heating and air conditioning; and (iii) Real Estate Taxes.

 

5.2           (a)     Tenant shall make estimated monthly payments to Landlord
on account of the Operating Charges and Real Estate Taxes expected to be
incurred during each calendar year of the Lease Term. From time to time, but not
more than twice annually, Landlord will submit a statement to Tenant setting
forth Landlord’s reasonable estimate of such charges and the amount of Tenant’s
Proportionate Share thereof. Tenant shall pay to Landlord on the first day of
each month following receipt of such statement, until Tenant’s receipt of the
succeeding annual statement, an amount equal to one twelfth (1/12) of such share
(estimated on an annual basis).

 

(b)     Within one hundred twenty (120) days following the end of each calendar
year, Landlord shall submit a statement showing (1) Tenant’s Proportionate Share
of the actual amount of Operating Charges and Real Estate Taxes actually
incurred during the preceding calendar year, and (2) the aggregate amount of
Tenant’s estimated payments during such year. If Tenant’s Proportionate Share of
Operating Charges and Real Estate Taxes for the prior year exceeds Tenant's
payments as shown on the statement, then Tenant shall pay the difference to
Landlord within thirty (30) days thereafter. If the statement indicates an
overpayment by Tenant, then Tenant shall be entitled to a credit against
installments next becoming due hereunder, or if the Lease Term has expired,
Landlord shall refund such overpayment to Tenant within thirty (30) days
thereafter.

 

(c)     If the Lease Term commences or expires on a day other than the first day
or the last day of a calendar year, respectively, then Tenant’s liability for
Tenant’s Proportionate Share of Operating Charges and Real Estate Taxes incurred
during such calendar year shall be equitably apportioned on a pro-rata basis.

 

5.3     If during all or part of any calendar year or portion of a calendar year
during the Term, Landlord does not furnish any particular item of work or
service which would constitute an item of Operating Charges to ninety-five
percent (95%) of the Complex because less than all of the Complex is occupied,
then an adjustment shall be made in computing Operating Charges for such
calendar year (or partial calendar year) so that Operating Charges shall be
increased for such calendar year (or partial calendar year) to the amount that
reasonably would have been incurred had Landlord provided such item of work or
service to ninety-five percent (95%) of the aggregate leasable area of the
Complex for the entire calendar year (or partial calendar year).

 

 
 

--------------------------------------------------------------------------------

 

  

5.4     During the Lease Term or any extension thereof, but not more than
one (1) time per year, and provided that no Event of Default exists under this
Lease, Tenant, at its sole cost and expense shall have the right to review
Landlord's books and records with respect to Operating Charges and Real Estate
Taxes and to perform an audit by an independent certified public accountant (not
to include a contingency fee auditor) of Tenant's choosing. Landlord shall cause
such books and records to be made available for such inspection during such
normal business hours as are prescribed by Landlord and at such location where
Landlord regularly keeps its books and records, upon ten (10) business days'
prior notification to Landlord. Such audit shall be done in accordance with
generally accepted accounting principles, consistently applied. If, at the
conclusion of such audit, Tenant's audit of such expenses for the preceding year
indicates that Tenant made an overpayment to Landlord for such preceding year,
Landlord shall credit such amount to Tenant's subsequent payments of Rent, or if
the Lease has terminated, and no Event of Default exists under the Lease, remit
the amount of such overpayment to Tenant within thirty (30) days after receipt
of notice from Tenant of the amount of such overpayment. If, at the conclusion
of such audit, such audit reveals an underpayment by Tenant, Tenant will remit
the amount of such underpayment within thirty (30) days of Tenant becoming aware
of such underpayment. Should Landlord disagree with the results of Tenant's
audit, Landlord and Tenant shall refer the matter to a mutually acceptable
independent certified public accountant, who shall be a member of a “Big Four”
accounting firm or other major regional accounting firm, and if the parties
cannot mutually agree on a mutually acceptable certified public accountant, the
parties shall refer the matter to the Boca Raton chapter of the Florida
Institute of CPAs, who shall appoint an independent certified public accountant
to resolve such dispute in accordance with this Section 5.4, who shall work in
good faith with Landlord and Tenant to resolve the discrepancy. The fees and
costs of such independent accountant to which such dispute is referred shall be
borne by the unsuccessful party and shall be shared pro rata to the extent each
party is unsuccessful as determined by such independent certified public
account, whose decision shall be final and binding. Landlord's books and records
and the results of any such audit are to be kept strictly confidential and are
not to be made available or published to third party, other than Tenant’s
employees, accountants and attorneys, unless required by any applicable legal
requirement or governmental authority. Landlord shall pay the cost of Tenant's
audit if the total amount of Operating Charges and Real Estate Taxes used for
the calculation of pass-throughs for the year in question exceeded seven percent
(7%) or more of the total amount of Operating Charges and Real Estate Taxes that
should properly have been used; otherwise, Tenant shall pay all such cost
incurred in connection with the audit. In the event that it is finally
determined (by mutual agreement or by the independent certified public
accountant) that Tenant overpaid Operating Charges and/or Real Estate Taxes for
the year(s) in question, Landlord shall refund such overpayment (plus any other
amounts due under this Paragraph) within thirty (30) days after such final
determination.

 

Article 6
USE OF PREMISES

 

6.1           (a)     Tenant and any Affiliate may use, occupy and operate the
Premises in accordance with the use clause set forth in the Rider. Tenant agrees
at all times during the Lease Term and any extensions thereof to comply with all
Law affecting the use of the Premises; provided, however, that in no event shall
Tenant be obligated to perform structural or mechanical alterations to the
Premises or the Building to comply with such Law except to the extent that such
compliance results from Tenant’s specific use of the Premises (as opposed to
mere office use) or Alterations (as defined in Section 9.2 hereof) performed by
Tenant.

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     Tenant acknowledges and agrees that the precise location of equipment of
the Premises in the Building, to the Building or between and among floors, both
on the Commencement Date and as same may be modified, expanded or adjusted from
time-to-time after initial occupancy, shall be in conformity with plans and
specifications which have been approved in writing in advance by the Landlord,
in Landlord’s reasonable discretion, and shall otherwise be in accordance with
Building operating regulations. With respect to the location of equipment within
the Premises, Landlord shall have the right to review and approve such initial
placement and any relocation thereof, with such approval not to be unreasonably
withheld or delayed.

 

(c)     Tenant shall not use the Premises for any unlawful purpose or in any
manner that will constitute waste, nuisance or unreasonable annoyance to
Landlord or any other tenant of the Building, or in any manner different from
the Permitted Use, such that it will increase the number of parking spaces
required for the Building at full occupancy or otherwise as required by law.

 

(d)     Tenant shall pay, within thirty (30) days of notice thereof, but in any
event before delinquency, any business, Rent or other taxes or fees that are now
or hereafter levied, assessed or imposed upon Tenant's use or occupancy of the
Premises, the conduct of Tenant's business in the Premises or Tenant's
equipment, fixtures, furnishings, inventory or personal property. If any such
tax or fee is enacted or altered so that such tax or fee is levied against
Landlord or so that Landlord is responsible for collection or payment thereof,
then Tenant shall pay to Landlord as Additional Rent the amount of such tax or
fee within thirty (30) days of its having been assessed, but in no event in a
fashion as to constitute a delinquency in the payment of such taxes, fees or
assessments. Tenant shall also promptly pay any sales tax and/or other local tax
now or hereafter in existence that is imposed. Any sales tax on rent shall be
paid by Tenant to Landlord simultaneously with the monthly payment of Base Rent.
Any such tax obligation shall be deemed Additional Rent.

 

6.2           (a)     Tenant shall not cause or permit any Hazardous Materials
(as defined below) to be generated, used, released, stored or disposed of in or
about the Premises, Building or Complex, except usual and customary office and
cleaning products, used in accordance with all applicable laws. “Hazardous
Materials” means (a) asbestos and any asbestos containing material and any
substance that is then defined or listed in, or otherwise classified pursuant
to, any Environmental Law or any other applicable Law as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “infectious waste,” “toxic
substance,” “toxic pollutant” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
Toxicity Characteristic Leaching Procedure (TCLP) toxicity, (b) any petroleum
and drilling fluids, produced waters, and other wastes associated with the
exploration, development or production of crude oil, natural gas, or geothermal
resources, and (c) any petroleum product, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive material (including any source, special
nuclear, or by product material), medical waste, chlorofluorocarbon, lead or
lead-based product, and any other substance whose presence could be detrimental
to the Building or the land or hazardous to health or the environment.
“Environmental Law” means any present and future Law and any amendments (whether
common law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building or the land and relating to the environment and environmental
conditions or to any Hazardous Material (including, without limitation, CERCLA,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Clean Air Act, 33 U.S.C. § 7401 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.,
the Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     Tenant shall indemnify and hold Landlord, its employees and agents, and,
if applicable, Landlord’s prime landlord under any ground lease to which
Landlord is a party, and Landlord’s lender(s), harmless from and against any
damage, injury, loss, liability, charge, demand or claim based on or arising out
of the presence or removal of, or failure to remove, Hazardous Materials
generated, used, released, stored or disposed of by Tenant or any or any
invitee, agent, employee, subtenant, assignee, contractor, client, family
member, licensee, customer, or guest of Tenant (collectively, "Invitees") of
Tenant in or about the Building or Complex, whether before or after Commencement
Date.

 

(c)     Landlord represents and warrants that, as of the date of this Lease,
Landlord has not received any notice from any governmental authority that the
Premises are not in compliance with applicable Law which remains uncorrected.
Landlord shall remediate in accordance with applicable Law any Hazardous
Materials discovered in the Premises prior to the Commencement Date or not
caused or exacerbated by Tenant or its agents, employees or contractors.

 

Article 7
ASSIGNMENT AND SUBLETTING

 

7.1     Tenant shall not assign or transfer this Lease or any interest therein,
or sublet all or any part of the Premises, without obtaining on each occasion
the prior written consent of Landlord, which shall not be unreasonably withheld,
conditioned, or delayed. The transfer of twenty percent (20%) or more of any
corporate stock, partnership interest or membership interest in Tenant, or a
merger, consolidation, acquisition or liquidation of or by Tenant, either
voluntarily or by operation of law, shall be deemed an assignment and shall
require Landlord's consent, except as set forth herein or if Tenant is a public
corporation and such transfer of stock is through a recognized stock exchange.
Any request for Landlord's consent to assignment or subletting shall be
accompanied by a non-refundable payment in the amount of One Thousand Dollars
($1,000.00) for costs incurred by Landlord with respect to same. Tenant may not
advertise the Premises for sublease or assignment without notifying Landlord in
writing. Tenant shall not in any event ever advertise the Premises for sublease
or assignment at a rate lower than that then being charged by Landlord for
comparable space in the Complex. Tenant shall not in any event sublease or
assign to (i) a current tenant of the Complex; or (ii) a prospective tenant that
has delivered to, or received from, Landlord a proposal to lease space in the
Complex within the past 180 days and with whom Landlord is actively negotiating
(collectively, "Prohibited Tenants"). Notwithstanding the foregoing, if the
Complex is fully occupied by tenants and no vacancy exists in the Complex, then
Tenant may assign or sublease all or a portion of the Premises to the Prohibited
Tenants, subject to the Landlord written consent in accordance with the terms of
this Article 7. If Tenant requests Landlord’s consent to an assignment or
sublease, then Tenant shall provide Landlord with a written description of all
terms and conditions of the proposed assignment or sublease, together with all
information about the proposed assignee and/or sublessee as Landlord may
reasonably request. In determining whether or not to grant its consent to a
proposed assignment or sublease by Tenant, Landlord may base its decision upon
such criteria as Landlord may reasonably determine is relevant to such decision,
and Landlord shall accordingly be entitled to take into consideration (among
others) factors such as Landlord’s desired tenant mix, the reputation and
creditworthiness of the proposed transferee, the proposed use of the Premises by
such proposed transferee, the compatibility of the proposed transferee to the
other tenants of the Building and the then current market conditions (including
market rentals). Any assignment or sublease shall be only for the Permitted Use.
In no event shall any assignment or subletting release Tenant from any of its
obligations or liabilities under this Lease. Any permitted assignee must
assume this Lease in writing in an assumption agreement in form satisfactory to
Landlord and Tenant shall deliver an executed copy of same to Landlord ten (10)
days prior to the effective date of the assignment. If Tenant shall assign this
Lease or sublet the Premises pursuant to the foregoing provisions for rents or
any other amounts in excess of the Rent payable hereunder, Tenant shall pay
fifty percent (50%) of such excess rent to Landlord as Additional Rent, after
deducting therefrom Tenant’s actual out-of-pocket costs in effectuating such
sublease or assignment, including, without limitation, advertising costs,
brokerage commissions, attorneys’ fees, tenant improvement allowances, rental
concessions, and cost of tenant improvements performed by Tenant, all of which
shall be at prevailing market rates. The immediately preceding sentence shall
not apply to a sublease or assignment to a Permitted Transferee. Landlord agrees
to respond to Tenant’s request for consent to an assignment or sublease within
thirty (30) days after Tenant gives Landlord such request, and in the event
Landlord fails to so respond, Landlord’s consent to such assignment or sublease
shall be deemed given. For purposes of this Lease, a license agreement or other
occupancy agreement shall be deemed a sublease.

 

 
 

--------------------------------------------------------------------------------

 

  

7.2     Notwithstanding the foregoing, Landlord shall have the option, by
written notice to Tenant within thirty (30) days after receiving any request for
consent to a proposed assignment or sublease of all, but not less than all, of
the Premises for the then remaining balance of the Term to an unaffiliated
entity to recapture the Premises and terminate the Lease and or recapture the
Premises, such termination to be effective on the date such assignment or
sublease would become effective. This Section 7.2 shall not apply to a transfer
to a Permitted Transferee.

 

7.3     Notwithstanding anything to the contrary in this Lease, Tenant may,
without the prior consent of Landlord, but with at least ten (10) business days
prior written notice to Landlord, assign this Lease or sublet all or a portion
of the Premises to: (i) an entity wholly owned by Tenant, or, directly or
indirectly, controlled by, controlling or under common control with Tenant (an
"Affiliate "); or (ii) an entity acquiring or succeeding to all or substantially
all (75% or more) of the business, or all or substantially all (75% or more) of
a business unit, of Tenant, by merger, spin-off, reorganization, consolidation,
acquisition (of assets or equity) or otherwise, the assignment is not formed as
a subterfuge to avoid obligations of this Lease, and the assignee set forth in
subsection (ii) of this Section 7.3 must have a net worth equal to or greater
than the net worth of Tenant on or about the date on which this Lease is
assigned, as certified by Tenant's chief financial officer in accordance with
GAAP, and Tenant must provide Landlord with supplemental documents, financial
statements, balance sheets, and any other documents that Landlord may reasonably
request (an entity described in clause (i) or (ii) is referred to herein as a
“Permitted Transferee,” and the assignment or subletting is a “Permitted
Transfer”). For this purpose “control” shall mean the possession of the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of a sufficient percentage of voting securities,
by contract or otherwise. In connection with a Permitted Transfer, Landlord
shall have no right to recapture all or any part of the Premises. No Permitted
Transfer shall release, waive or relieve the originally named Tenant from any
liability under this Lease or from the obligation to comply with the provisions
of this Lease, but rather Tenant and its Permitted Transferee shall be jointly
and severally liable therefor.

 

 
 

--------------------------------------------------------------------------------

 

  

7.4     Landlord hereby acknowledges that W Products Limited, LLC ("W
Products”), with whom Tenant has an ongoing business relationship, shall be
occupying Suite 305A of the Premises located in Suite 305A. Landlord consents to
such occupancy by W Products during the Lease Term. Tenant, may, in its sole
discretion, relocate W Products to other portions of the Premises from time to
time. At all times throughout the Lease Term during which W Products occupies
any portion of the Premises, Tenant shall cause W Products to deliver insurance
coverage in accordance with the requirements set forth in Article 14 hereof.

  

 

Article 8
MAINTENANCE AND REPAIRS

 

8.1     Except as provided in Sections 8.2, 18 and 19 hereof, Tenant shall make
and pay for all maintenance, repairs, and replacements of every kind to the
interior of the Premises and all  equipment  and systems exclusively serving the
Premises necessary to keep the same in a good state of repair and operating
order (including but not limited to the doors, windows, interior walls and
partitions, interior side of exterior walls, ceilings, floors, floor coverings,
lighting, signs, plumbing, sewage, electrical located within the Premises; and
the HVAC (as defined below) system exclusively serving the Premises including
all exclusive ducts, vents, exhaust and roof curbing and flashing associated
with the same, furnishings, fixtures and equipment and all other interior
non-structural portions of the Premises) and in reasonably clean condition
(including reasonably periodic painting of the Premises if necessary in Tenant’s
reasonable discretion) and perform all non-structural repairs and alterations
required by applicable Law.  Beginning at the point from which they serve the
Premises exclusively (whether located inside or outside the Premises), Tenant
shall, at its sole cost, make repairs and replacements necessary to maintain in
good repair and condition all lines, apparatus, ducts and equipment relating to
utilities (including but not limited to heating, air conditioning, water, gas,
electricity and sewage) within the Premises. Tenant shall at its cost promptly
replace all broken or damaged glass in the Premises.

 

 
 

--------------------------------------------------------------------------------

 

  

At all times during the Term, Tenant will, at its cost, maintain a service
contract with licensed air conditioning firm reasonably acceptable to Landlord
to perform monthly inspection and service to the heating, ventilating and air
conditioning system servicing the Premises ("HVAC") (including changing belts,
filters and other parts as reasonably required) and repairs, maintenance and
replacements to the HVAC to maintain same in good operating order and condition.
Prior to the Commencement Date and thereafter annually, Tenant shall furnish
Landlord with a copy of the HVAC maintenance contract required above and proof
of payment of the annual premium therefor. The HVAC servicing the Premises will
be delivered to Tenant on the Commencement Date in good working order.

  

 

If (a) Tenant fails to perform any repair, replacement or maintenance obligation
required hereunder, (b) Landlord determines that emergency repairs are necessary
or (c) repairs or replacements to the Premises, Common Areas and/or Building are
required due to the negligence or willful misconduct of Tenant or anyone
claiming under Tenant, then in any of such events, Landlord may make such
repairs, and upon completion thereof, Tenant shall promptly pay to Landlord, as
Additional Rent, all costs incurred by Landlord in making such repairs plus ten
percent (10%) for overhead.

 

8.2     Landlord shall at all times operate and maintain the Complex and the
Building in a manner consistent with the standards of quality of other
Comparable Buildings and in compliance with all applicable Law. Landlord shall
promptly make necessary maintenance, repairs and replacements to the structural
portions of the Premises including the exterior walls (excluding the exterior of
and the frames surrounding all windows, doors, plate glass, store fronts and
signs which are Tenant’s responsibility), roof, foundation, and load-bearing
structural columns and beams and to the sidewalks, parking areas and curbs, and
the base Building mechanical, utility systems, plumbing and other base building
systems servicing the Premises. Landlord shall not be required to make any
repairs caused by the negligent or willful misconduct of Tenant or anyone
claiming under Tenant, any repairs, alterations or improvements by Tenant or
anyone claiming under Tenant, or casualty or condemnation. Tenant waives the
provision of any law or statute, or any right common law, permitting Tenant to
make repairs at Landlord’s expense. Such repair and maintenance obligations of
Landlord shall be included in and constitute Operating Charges.

 

 
 

--------------------------------------------------------------------------------

 

  

Article 9
INITIAL TENANT IMPROVEMENTS AND ALTERATIONS

 

9.1     Landlord will perform or cause to be performed the work and/or
construction as described in Exhibit C. Except as may be otherwise set forth in
Exhibit C and Landlord's obligation to deliver possession of the Premises in the
Delivery Condition, Tenant accepts the Premises in “AS IS, WITH ALL FAULTS”
condition. Landlord shall not be liable for any latent defects existing within
the Premises; provided, however, Landlord shall correct any defects (latent or
otherwise) in the Tenant Improvements discovered by Tenant if Tenant delivers
written notice of such defects to Landlord within one (1) year from Substantial
Completion, and such defect is not caused by Tenant or its Alterations
(“Defects”). Tenant acknowledges and agrees that (a) Landlord has made no
promises or covenants to improve the Premises in any manner, except as may be
otherwise expressly set forth in this Lease, and (b) Landlord shall not provide
to Tenant any allowances (including, without limitation, any design allowance,
construction allowance, and the like) or other tenant inducements of any kind or
nature in connection with Tenant’s execution of this Lease except as may be
otherwise expressly set forth in this Lease.

 

9.2     Tenant shall not make or permit anyone for whom Tenant is responsible to
make any structural or other alterations, decorations, additions, improvements
or other changes (collectively “Alterations”) in or to the Premises or the
Building, without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Any authorized and approved Alteration made by Tenant
shall be made: (a) in a good, workmanlike and prompt manner; (b) using new
materials only; (c) by an experienced, reputable contractor, approved in advance
by the Landlord in its reasonable discretion or expressly identified on the
Rider, and constructed in accordance with plans and specifications reasonably
approved in writing by Landlord; (d) in accordance with all applicable Law and
legal requirements; and (e) after Tenant has obtained public liability and
worker’s compensation insurance policies approved in writing by Landlord. Any
such Alteration shall be performed in a manner consistent with the Building
Rules and Regulations as may be promulgated from time-to-time by the Landlord.
Notwithstanding the foregoing, at Tenant’s sole expense, Tenant may, without
obtaining Landlord's consent, alter, renovate or improve the interior
non-structural portions of the Leased Premises in accordance with this Section
9.2, provided that (i) the cost of such Alterations do not exceed $5.00 per
square foot of Rentable Area in the aggregate per Lease Year; (ii) are not
visible from the outside of the Premises; and (iii) do not affect the any of the
Building systems.

 

9.3      In connection with any Alterations, at no cost or liability to
Landlord, Landlord shall reasonably cooperate with Tenant and its contractors
and vendors at no cost or liability to Landlord (including, without limitation,
providing reasonable access (subject to available capacity) to Building risers,
conduit, electrical and telco closets), and shall promptly execute and deliver
to Tenant such documents and instruments as may be reasonably required by Tenant
or any governmental authority, provided that Tenant reimburses Landlord for any
third party costs incurred by Landlord in connection with Landlord's review and
supervision of the proposed Alterations and related materials.

 

9.4      Simultaneously with the Landlord’s and Tenant’s execution of this
Lease, but in no event, later than the filing of any notice of commencement
against the Premises, Tenant agrees to execute and deliver to Landlord a
memorandum of lease in such form as set forth in Exhibit “F” attached hereto and
made a part hereof, which, among other things, sets forth the covenant against
liens as described in this Section for purposes of compliance with Florida
Statute 713.10. Tenant agrees that in no event shall Tenant cause a notice of
commencement be recorded in the public records of Palm Beach County, Florida
against the Premises prior to the recording of the memorandum of lease. Landlord
shall have the right, in its sole and absolute discretion, to record the
memorandum of lease in the public records of Palm Beach County, Florida.
Further, Tenant appoints Landlord its attorney in fact coupled with an interest
to terminate any such memorandum of lease which, if any, has been recorded, upon
the expiration or termination of this Lease due to the lapse of time or
otherwise.

 

 
 

--------------------------------------------------------------------------------

 

 

9.5     Liens.

 

(a)     General. In accordance with the applicable provisions of the Florida
Construction Lien Law and specifically Florida Statutes, Section 713.10, no
interest of Landlord whether personally or in the Premises, or in the underlying
land or Building of which the Premises are a part, or the leasehold interest
aforesaid shall be subject to liens for improvements made by Tenant or caused to
be made by Tenant hereunder. Further, Tenant shall have no power or authority to
create any lien or permit any lien to attach to the present estate, reversion,
or other estate of Landlord in the Premises or in the Building, and all
mechanics, materialmen, contractors, artisans and other parties contracting with
Tenant or its representatives or privies as to the Premises or any part of the
Premises are hereby charged with notice that they must look to the Tenant to
secure payment of any bill for work done or material furnished or for any other
purpose during this Lease term. The foregoing provisions are made with express
reference to Section 713.10 of the Florida Statutes. Landlord has recorded a
notice of the foregoing in the Public Records of Palm Beach County, Florida,
pursuant to the provisions of Section 713.10 Florida Statutes.

 

(b)     Default. Notwithstanding the foregoing, if any construction lien or
other lien, attachment, judgment, execution, writ, charge or encumbrance is
filed against the Building or the Premises or this leasehold, or any
alterations, fixtures or improvements therein or thereto, as a result of any
work action or inaction done by or at the direction of Tenant or any of Tenant’s
Agents, Tenant will discharge same of record by payment or bonding within twenty
(20) days after receipt of notice or the filing thereof, failing which Tenant
will be in default under this Lease. Further, Tenant agrees to indemnify, defend
and save Landlord harmless from and against any damage or loss, including
reasonable attorneys’ fees, incurred by Landlord as a result of any liens or
other claims arising out of or related to work performed in the Premises by or
on behalf of Tenant. In such event, without waiving Tenant’s default, Landlord,
in addition to all other available rights and remedies, without further notice,
may discharge the same of record by payment, bonding or otherwise, as Landlord
may elect, and upon request Tenant will reimburse Landlord for all reasonable
costs and expenses so incurred by Landlord plus interest thereon at the Default
Rate (as herein defined), together with an administrative fee of $2,500.00.

 

Article 10
SIGNS

 

10.1     Without the prior written consent of Landlord, Tenant may not erect or
install on the exterior of the Building, or on any window, or in any lobby,
hallway or door therein located, any sign or other type of display. At
Landlord's cost, Landlord will provide and install, in the standard graphics for
the Building, all letters or numerals approved by Landlord on doors of the
Premises, and Tenant may not use any other signage or lettering without
Landlord’s prior written consent. Landlord agrees to provide, at a convenient
location in the lobby of the Building selected by Landlord (in Landlord’s sole
discretion), a directory of tenant names and locations in the Building.

 

 
 

--------------------------------------------------------------------------------

 

  

10.2     Landlord shall have the right to prescribe standards for curtains,
drapes, blinds and shades to give the building a uniform appearance from the
exterior.

 

10.3     Subject to availability, Landlord shall install, at Tenant's sole cost,
Tenant’s name (using standard graphics and fonts for the Building) on one slot
of the Building’s existing non-exclusive pylon monument(the “Monument Signage”),
the location of which is indicated on Exhibit "J" attached hereto.. Tenant shall
be responsible for the removal costs of the Monument Signage upon the expiration
or termination of this Lease, including cleaning and painting of that portion of
the monument where the Monument Signage was affixed, if necessary in Landlord’s
reasonable discretion. The Monument Signage is personal to Tenant, as the
originally named “tenant” under this Lease and shall not be for the benefit of
any successor or assigns.

 

Article 11
TENANT’S EQUIPMENT

 

11.1     Tenant covenants and agrees that, if directed by the Landlord at its
sole discretion, Tenant shall remove, at Tenant’s sole expense, any Specialty
Alterations (as hereinafter defined) installed by Tenant in the Premises upon
the expiration of the Lease Term. For purposes hereof,

 

“Specialty Alterations” shall mean any Alterations, installations or decorations
made by Tenant which (i) are unique to Tenant's business; (ii) would not be
reasonably utilized by a succeeding tenant of the Premises; or (iii) not typical
for a standard office buildout such as raised floors, executive restrooms and
internal stairwells. If so requested in writing by the Landlord at the time of
approval by Landlord of any Alterations by Tenant, Tenant shall remove any such
Specialty Alterations at the expiration or earlier termination of this Lease,
and if Landlord fails to so notify Tenant in writing that any Alterations
proposed by Tenant shall be deemed Specialty Alterations at the time Landlord
approves such Alterations, Landlord shall be deemed to have waived its right to
require Tenant to remove such Alterations at the expiration or earlier
termination of this Lease. Tenant shall also exercise such necessary care in
removing such fixtures and improvements so as to eliminate damage to the
Building, the premises and property of other tenants and the inconvenience to
the operation of the Building and its tenants. Except for Specialty Alterations,
Tenant shall have no obligation to remove any Alterations, fixtures, equipment,
cabling or wiring, or otherwise restore the Premises at the expiration or
earlier termination of this Lease. Anything contained herein to the contrary
notwithstanding, Tenant shall have no obligation to remove the Tenant
Improvements at the expiration or earlier termination of this Lease.

 

 
 

--------------------------------------------------------------------------------

 

  

Article 12
SECURITY DEPOSIT

 

12.1    Simultaneously with Tenant’s execution of this Lease, Tenant shall
deposit with Landlord the Security Deposit as stated in the Rider. Within
approximately thirty (30) days after the later of (a) the expiration or earlier
termination of the Lease Term, or (b) Tenant’s vacating the Premises, Landlord
shall return the Security Deposit less such portion thereof as Landlord shall
have used to satisfy Tenant’s obligations under this Lease, unless the Security
Deposit is sooner returned to Tenant in accordance with Section 12.2.

 

12.2     Notwithstanding the foregoing, and provided no Event of Default has
occurred, then at the commencement of the (i) twentieth (20th) month of the
Lease Term, the Security Deposit shall be reduced to $125,000.00, and (ii)
thirty-seventh (37th) month of the Lease Term, the Security Deposit shall be
further reduced to $0.00.

 

Article 13
ACCESS AND INSPECTION

 

13.1     Tenant shall permit Landlord and its designees to enter the Premises,
upon at least one (1) day’s advance written notice, during Tenant’s business
hours (except in the event of emergency, when no notice shall be required, and
entry may be made at any time) without charge therefor and without diminution of
the rent payable by Tenant, to inspect the Premises, to make such alterations
and repairs as Landlord may deem necessary, or to exhibit the Premises to
prospective tenants during the last one hundred eighty (180) days of the Lease
Term. Tenant shall at all times during its occupancy of the Premises provide
Landlord duplicates of the keys to the doors and other points of entry to the
Premises. In connection with any such entry, Landlord shall make reasonable
efforts to minimize the disruption to Tenant’s use of the Premises. Except in an
emergency, Landlord shall give Tenant reasonable prior notice (which shall be in
writing, except in an emergency) of any entry into the Premises pursuant to this
Section.

 

Article 14
INSURANCE

 

14.1     Tenant will not conduct or permit to be conducted any activity, or
place any equipment in or about the Premises or the Building, which will, in any
way, invalidate the insurance coverage in effect or increase the cost of
insurance on or for the Building. If any invalidation of coverage or increase in
the cost of insurance is stated by any insurance company or by the applicable
Insurance Rating Bureau to be due to any activity or equipment of Tenant,
Affiliates, W Products and their officers, employees, agents, customers,
subtenants, licensees and any invitee in or about the Premises or the Building,
such statement shall be conclusive evidence that same is due to such activity or
equipment. Tenant shall be liable for any invalidation of coverage or increase
in the cost of insurance caused by the acts or omissions of Tenant, Affiliates,
W Products and their officers, employees, agents, customers, subtenants,
licensees and any invitee, and shall reimburse Landlord therefor upon demand.
Such sum shall be considered Additional Rent payable with the monthly
installment of Rent next becoming due. Notwithstanding Tenant’s reimbursement to
Landlord, Landlord shall have the right to require Tenant to cease and desist
from any actions or inactions causing the invalidation of coverage or increase
in the cost of insurance.

 

 
 

--------------------------------------------------------------------------------

 

  

14.2     Tenant, at Tenant’s expense, shall carry and keep in full force and
effect at all times during the Lease Term for the protection of Tenant,
Affiliates, W Products, Landlord and any other persons reasonably designated by
Landlord as their interests may appear, pursuant to Section 14.4 hereof
commercial general liability insurance including contractual liability coverage
with a combined single limit of at least Three Million Dollars ($3,000,000.00)
for each occurrence of bodily or personal injury, death or property damage.
Tenant shall, prior to the Commencement Date, deliver to Landlord a certificate,
without disclaimers, incorporating the terms and provisions of the policy, and
showing the same to be in full force and effect. It is understood and agreed
that liability coverage provided for hereunder shall extend beyond the Premises
to the Common Areas and, further, shall include contractual liability coverage
insuring the indemnity provisions of this Lease.

 

14.3     Tenant, at Tenant’s expense, shall further carry a policy of “all risk”
insurance covering all of Tenant’s (and Affiliate's and W Products, as
applicable) personal property in the Premises for not less than the full
replacement cost of such personal property without reduction for depreciation.
All proceeds of such insurance shall be used solely to restore, repair or
replace the Tenant’s personal property in the Premises. The Tenant shall be
permitted to satisfy the insurance requirements set forth in this Section 14.3
only, by obtaining insurance written by good and solvent insurance companies,
duly licensed in the State of Florida, and having a “General Policyholders
Rating” of at least A, VII as set forth in the most current issue of “Best’s
Insurance Guide.” The policy limits shall be at least equal to the policy
amounts required by this Section 14.3, and otherwise comply with the terms and
conditions of this Lease.

 

14.4     Said commercial general liability and “all risk” insurance policies and
any other insurance policies carried by Tenant, Affiliates and W Products with
respect to the Premises and/or any common areas accessible to Tenant shall
conform to the requirements set forth in Section 14.3 hereof (i) (ii) designate
as additional insureds (other than Tenant as named insured), Landlord,
Landlord’s managing agent, Landlord’s lender(s) as may exist from time to time,
and any other person from time to time designated in writing by notice from
Landlord to Tenant, as their interests may appear, (iii) be written as primary
policy coverage and not contributing with or in excess of any coverage which
Landlord may carry, and (iv) provide for thirty (30) days’ prior written notice
to Landlord of any cancellation or other expiration or material modification of
such policy or non-payment of premiums. Landlord acknowledges and agrees that
the commercial general liability coverage provided pursuant to the Certificate
of Liability Insurance (written by the underwriter referenced therein or another
underwriter with an A.M. Best rating at least equal to the current rating of
such named underwriter), a copy of which is attached hereto as Schedule 14.4, is
acceptable to Landlord for purposes of this Section 14.4. Neither the issuance
of any insurance policy required hereunder nor the minimum limits specified
herein with respect to Tenant’s insurance coverage shall be deemed to limit or
restrict in any way Tenant’s liability arising under or out of this Lease.

 

14.5     Tenant shall obtain such additional amounts of insurance as Landlord
may reasonably request from time to time, but no more than twice during the
Lease Term, provided such additional amounts are generally required by landlords
of Comparable Buildings. If Tenant fails to comply with any of the insurance
requirements of this Lease, Landlord may obtain such insurance and keep the same
in effect, and Tenant shall pay Landlord as Additional Rent the premium cost
thereof with the next installment of Rent otherwise due.

 

 
 

--------------------------------------------------------------------------------

 

  

14.6     Notwithstanding anything to the contrary contained in this Lease,
Landlord and Tenant and all parties claiming under them, to the extent covered
by insurance (or to the extent such party would have been covered by insurance
had such party maintained the insurance required by the terms hereof to be
maintained by such party), hereby waive any and all rights of recovery, claim,
action and liability against the other, its agents, officers or employees for
any loss or damage that may occur to the Building and Premises, or any
improvements thereto, and any personal property owned by them therein, by reason
of fire, the elements or any other cause(s) which could be covered by “all risk”
property insurance, regardless of cause or origin, including negligence of the
other party hereto.

 

14.7     Landlord shall maintain insurance coverage in commercially reasonable
amounts, as determined by Landlord, having regard to the size, age and location
of the Complex. All costs and expenses incurred in connection with Landlord's
insurance policies shall be included in Operating Charges.

 

Article 15
SERVICES AND UTILITIES

 

15.1     Landlord shall provide the following services and utilities in
quantities and in a manner consistent with the standards for quality followed in
Comparable Buildings:

 

(a)     Electrical service to operate the common areas of the Building, and
electrical capacity to the Premises in an amount of not less than six (6) watts
per square foot demand load at all times. It is understood and agreed that the
cost of separately metering any electrical or other utility service, including
cold water, if any, shall be borne by Tenant, and it is also understood and
agreed that to Tenant shall be responsible for paying all costs associated with
all utility services, including cold water, to the Premises.

 

(b)     Heat and air-conditioning for the Common Areas of the Building during
normal hours of operation of the Building as set forth in Section 15.3 below.

 

(c)     A base building chilled water air conditioning system is currently
maintained by the Building's property manager and may hereafter be maintained by
another vendor designated by Landlord. From and after the Commencement Date,
chilled water consumed in the Premises shall be separately sub-metered and paid
for by Tenant. Tenant shall be responsible for the cost of the sub-meter and
installation thereof and the cost of Tenant's HVAC and chilled water consumed in
the Premises. Landlord shall provide reasonable quantities of chilled water to
the Premises. The chilled water shall be delivered to all handlers servicing the
Premises at temperatures between 43 degrees and 53 degrees. The current rate for
the chilled water is $34.04 per ton/hour, but subject to change. Tenant shall
have the ability to change its cooling days and hours at any time upon 24 hours
advanced notice to Landlord. Tenant shall be permitted to add variable air
volume boxes ("VAV's") to the ductwork, at locations approved by Landlord, and
at Tenant's expense, to allow Tenant to cool only selected portions of the
Premises upon request. Landlord's prior written approval shall be required to
the plans and specifications for such VAV's. Tenant shall have the right to
install its own supplemental HVAC unit in the Premises, which may run off of the
local supplier's riser, provided that the plans and location for installation of
such supplemental HVAC unit are approved by Landlord in writing in advance and
all metering and installation charges and costs for consumption shall be at
Tenant's expense.

 

 
 

--------------------------------------------------------------------------------

 

  

(d)     Operatorless passenger elevator service 24 hours per days, 365 days per
year, and freight elevator service (subject to scheduling by Landlord) in common
with Landlord and other tenants and their contractors, agents and visitors;
provided, however, that Landlord shall have the right to temporarily remove
elevators from service as they are required for moving freight or for servicing
and/or maintaining the elevators and/or the Building, provided that at least one
passenger elevator to the Premises is available at all times.

 

(e)     Security personnel in the Complex and parking facility, twenty-four (24)
hours per day, seven (7) days per week.

 

15.2     Landlord reserves the right to interrupt, curtail or suspend the
services required to be furnished by Landlord under this Article 15 when the
necessity therefor arises by reason of accident, emergency, mechanical
breakdown, or when required by any Law, or for any other cause beyond the
reasonable control of Landlord.

 

15.3     Landlord will furnish all Common Area services and utilities required
by this Lease only during the normal hours of operation of the Building, unless
otherwise specified herein. The normal hours of operation of the Building are
from 8:00 am to 6:00 pm., Monday through Friday, and 8:00 am to 1:00 pm on
Saturday. It is understood and agreed that Landlord shall not be liable for
failure to furnish, or for delay, suspension or reduction in furnishing, any of
the utilities, services or other manner of thing required to be furnished by
Landlord hereunder, if such failure to furnish or delay, suspension or reduction
in furnishing same is caused by breakdown, maintenance, repairs, strikes,
scarcity of labor or materials, acts of God, Landlord’s compliance with
governmental regulation or legislation or judicial or administrative orders or
from any other cause whatsoever.

 

Article 16
LIABILITY OF LANDLORD

 

16.1     Except to the extent arising from the gross negligence or willful
misconduct of Landlord, its agents, employees or contractors; Landlord, its
employees and agents shall not be liable to Tenant, any Invitee or any other
person or entity for any damage (including indirect and consequential damage),
injury, loss or claim (including claims for the interruption of or loss to
business) based on or arising out of any cause whatsoever (except as otherwise
provided in this Section), including without limitation the following: repair to
any portion of the Premises, Building or the Complex; interruption in the use of
the Premises or any equipment therein; any accident or damage resulting from any
use or operation (by Landlord, Tenant or any other person or entity) of
elevators or heating, cooling, electrical, sewerage or plumbing equipment or
apparatus; termination of this Lease by reason of damage to the Premises or the
Building; fire, robbery, theft, vandalism, mysterious disappearance or any other
casualty; actions of any other tenant of the Building or of any other person or
entity; failure or inability of Landlord to furnish any utility or service
specified in this Lease; and leakage in any part of the Premises or the
Building, or from water, rain, ice or snow that may leak into, or flow from, any
part of the Premises or the Building, or from drains, pipes or plumbing fixtures
in the Premises or the Building. Any property stored or placed by Tenant or
Invitees in or about the Premises or the Building shall be at the sole risk of
Tenant, and Landlord shall not in any manner be held responsible therefor. If
any employee of Landlord receives any package or article delivered for Tenant,
then such employee shall be acting as Tenant’s agent for such purpose and not as
Landlord’s agent. For purposes of this Article, the term “Building” shall be
deemed to include the Land. Tenant hereby acknowledges that Landlord shall not
be liable under any circumstances for any incidental or consequential damages.

 

 
 

--------------------------------------------------------------------------------

 

  

16.2     Tenant shall indemnify and hold Landlord, its employees and agents
harmless from and against all costs, damages, claims, liabilities and expenses
(including reasonable attorneys’ fees) suffered by or claimed against Landlord,
directly or indirectly, based on or arising out of the following except to the
extent caused by the willful misconduct or gross negligence of Landlord, its
employees, contractors, licensees, Invitees or agents: (a) Tenant’s use and
occupancy of the Premises or the business conducted by Tenant therein, (b) any
act or omission of Tenant or any Invitee, (c) any breach of Tenant’s obligations
under this Lease, including failure to surrender the Premises upon the
expiration or earlier termination of the Term, or (d) any entry by Tenant or any
Invitee upon the Land prior to the Commencement Date. Landlord hereby
acknowledges that, except as may be set forth in Section 23.1 hereof, Tenant
shall not be liable under any circumstances for consequential or incidental
damages.

 

16.3     Notwithstanding anything to the contrary contained herein, if Tenant or
any Invitee is awarded a money judgment against Landlord, then recourse for
satisfaction of such judgment shall be solely limited to execution against
Landlord’s estate and interest in the buildings and the land comprising the
Complex. No other asset of Landlord, any member or partner of Landlord or any
other person or entity shall be available to satisfy, or be subject to, such
judgment, nor shall any such member, partner, person or entity be held to have
personal liability for satisfaction of any claim or judgment against Landlord or
any member or partner of Landlord.

 

16.4     Landlord shall not be liable in any manner to Tenant, its agents,
employees, invitees or visitors for any injury or damage to Tenant, Tenant’s
agents, employees, Invitees or visitors, or their property, caused by the
criminal or intentional misconduct of third parties or of Tenant, Tenant’s
employees, agents, Invitees or visitors. All claims against Landlord for any
such damage or injury are hereby expressly waived by Tenant, and Tenant hereby
agrees to hold harmless and indemnify Landlord from all such damages and the
expense of defending all claims made by Tenant’s employees, agents, Invitees, or
visitors arising out of such acts.

 

16.5     Landlord shall indemnify and hold Tenant, its employees and agents,
harmless from and against any damage, injury, loss, liability, charge, demand or
claim based on or arising from Landlord's gross negligence or intentional
misconduct.

 

 
 

--------------------------------------------------------------------------------

 

  

Article 17
RULES

 

17.1     Tenant and its Invitees shall at all times abide by and observe the
rules set forth in Exhibit “D.” Tenant and its Invitees shall also abide by and
observe any other rules that Landlord may reasonably promulgate from
time-to-time for the operation and maintenance of the Building, provided that
notice thereof is given and such rules are not inconsistent with the provisions
of this Lease. Except for Landlord’s obligation to enforce the rules in a non
discriminatory manner, nothing contained in this Lease shall be construed as
imposing upon Landlord any duty to enforce such rules or any condition or
covenant contained in any other lease against any other tenant, and Landlord
shall not be liable to Tenant for the violation of such rules or regulations by
any other tenant or its Invitees.

 

Article 18
DAMAGE OR DESTRUCTION

 

18.1     If the Premises or the Building are totally or partially damaged or
destroyed, thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair and restore the Premises and the
Building to substantially the same condition they were in prior to such damage
or destruction, including, without limitation, the Tenant Improvements (but
specifically excluding any Alterations). Within thirty (30) days after any fire
or other casualty, Landlord shall provide Tenant with Landlord’s reasonable
estimate (based on the estimate of Landlord’s architect or contractor) of the
time it will take Landlord to restore the Premises and/or the Building, as the
case may be (the “Restoration Estimate”). In the event that the Restoration
Estimate provides that such repair and restoration cannot be completed within
two hundred seventy (270) days after the adjustment of the loss in connection
with such damage or destruction, then Landlord shall have the right, at its sole
option, to terminate this Lease by giving written notice of termination within
one hundred eighty (180) days after the occurrence of such damage or
destruction.

 

18.2     If the Restoration Estimate provides that the repairs and restoration
cannot be substantially completed within two hundred seventy (270) days after
the date of adjustment of the loss in connection with such damage or destruction
(but subject to an extension of 90 days if a delay arises from Force Majeure),
Landlord shall promptly notify Tenant of such determination. For a period of
thirty (30) days after receipt of such determination, Tenant shall have the
right to terminate this Lease by providing written notice to Landlord prior to
completion of the restoration, unless the result of Tenant Delay. If Tenant does
not elect to terminate this Lease within such thirty (30) day period, and
provided that Landlord has not elected to terminate this Lease, Landlord shall
proceed to repair and restore the Premises and the Building. Notwithstanding the
forgoing, Tenant shall not have the right to terminate this Lease if the
intentional or willful act or omission of Tenant or any of its Invitees shall
have caused the damage or destruction.

 

18.3     If this Lease is terminated pursuant to Section 18.1 or 18.2 above,
then all rent shall be apportioned (based on the portion of the Premises which
is usable after such damage or destruction) and paid to the date of termination.
If this Lease is not terminated as a result of such damage or destruction, then
until such repair and restoration of the Premises are substantially complete,
Tenant shall be required to pay the Base Rent and Additional Rent only for the
portion of the Premises that is usable while such repair and restoration are
being made. Landlord shall bear the expenses of repairing and restoring the
Premises and the Building; provided, however, that Landlord shall not be
required to repair or restore any Alteration previously made by Tenant or any of
Tenant’s trade fixtures, furnishings, equipment or personal property; and
provided further that if such damage or destruction was caused by the
intentional or willful act or omission of Tenant or any Invitee, then Tenant
shall pay the amount by which such expenses exceed the insurance proceeds, if
any, actually received by Landlord on account of such damage or destruction. In
the event that Landlord is unable to Substantially Complete the restoration of
the Premises by the date set forth in the Restoration Estimate, then within
thirty (30) days after such date (but prior to the Substantial Completion of the
restoration), Tenant may elect to terminate this Lease by delivery of written
notice to Landlord.

 

 
 

--------------------------------------------------------------------------------

 

  

18.4     Notwithstanding anything herein to the contrary, Landlord shall not be
obligated to restore the Premises or the Building and either party shall have
the right to terminate this Lease if the holder of any Mortgage fails or refuses
to make insurance proceeds available for such repair and restoration, (b) zoning
or other applicable laws or regulations do not permit such repair and
restoration, or (c) the cost of repairing and restoring the Building would
exceed fifty percent (50%) of the replacement value of the Building, whether or
not the Premises are damaged or destroyed, provided the leases of all other
tenants in the Building are similarly terminated. (d) time remaining on lease is
less than eighteen (18) Months.

 

18.5    Tenant shall maintain insurance coverage for the Tenant Improvements in
the amount of the replacement value of such Tenant Improvements. Notwithstanding
the foregoing Sections of this Article 18, Landlord shall not be obligated to
restore the Tenant Improvements unless adequate insurance proceeds are available
under Tenant's insurance.

 

Article 19
CONDEMNATION

 

19.1     If the Premises or any part thereof are taken or condemned, or
purchased in lieu thereof, by any government authority for any public or
quasi-public use or purpose, then, at Landlord’s sole option, either (a) this
Lease will terminate from the time when the possession is required for such use
or purpose, or (b) Landlord may, at Landlord’s sole option and expense, relocate
Tenant to office space reasonably comparable to the Premises within the
Building, provided that Landlord notifies Tenant of Landlord’s intention to do
so, and such relocation may be for a portion of the remaining Lease Term or the
entire Lease Term. If Landlord does not relocate Tenant and if this Lease
instead terminates as set forth in the immediately preceding sentence, then the
Rent will be apportioned to the date when the possession is required for such
public or quasi-public use or purpose. If a part of the Premises is so taken,
and if Landlord does not elect to relocate Tenant as set forth in this Section,
Landlord will notify Tenant in writing, and Tenant will have the option to
cancel this Lease by giving Landlord written notice within 20 days after
Tenant’s receipt of such notice from Landlord, provided Tenant cannot suitably
use the balance of the Premises remaining after such taking for the purposes
intended and permitted hereunder; provided further, if Tenant exercises said
option, then cancellation will be effective and the Rent will be apportioned to
the date when the possession is required for such public or quasi-public use or
purpose. If Tenant is not entitled to cancel the Lease or, if it is entitled to
do so but does not exercise its option to do so, then, unless Landlord has
elected to relocate Tenant as provided in this Section, as of the date when
possession is required for such public or quasi-public use or purpose, the Rent
will be reduced in the proportion that the Rentable Area contained in the
portion of the Premises remaining after such taking bears to the Rentable Area
contained in the Premises before the taking. Any award of proceeds resulting
from a condemnation or sale in lieu thereof of the whole or part of the Premises
will belong solely to Landlord, and Tenant hereby waives any right to make any
claim therefore as the results of this Lease and Tenant hereby expressly assigns
to Landlord any and all right, title and interest of Tenant now or hereafter
arising in and to any such award. Provided, however, that Landlord is not
entitled to any award specifically made to Tenant for relocation expenses and
the taking of Tenant’s fixtures, furniture or leasehold improvements (exclusive
of that portion paid for by Landlord).

 

 
 

--------------------------------------------------------------------------------

 

  

Article 20
DEFAULT

 

20.1     Each of the following shall constitute an "Event of Default": (a)
Tenant’s failure to make any payment of the Base Rent, Additional Rent or other
sum on or before such payment’s due date following delivery of a three (3) day
notice pursuant to Section 83.56(3), Florida Statutes; (b) Tenant’s violation or
failure to perform or observe any other covenant or condition within thirty (30)
days after notice thereof from Landlord unless such covenant cannot reasonably
be performed within thirty (30) days, provided Tenant has commenced the
performance thereof within such thirty (30) days and is using commercially
diligent efforts to perform same, provided that Tenant shall have no more than
one hundred (100) days to perform such covenant; (c) Tenant’s Abandonment of the
Premises (as hereinafter defined); (d) an Event of Bankruptcy as specified in
Article 21 with respect to Tenant, which is not dismissed within thirty (30)
days; or (e) Tenant’s dissolution or liquidation. For purposes hereof,
“Abandonment” means that Tenant has permanently vacated the Premises (other than
in connection with a sublease or assignment), has ceased to pay Rent and is no
longer performing all of its other obligations under this Lease. Notwithstanding
the foregoing, Tenant shall have no obligation whatsoever to occupy or operate
its business in the Premises, and Tenant shall not be deemed to have Abandoned
the Premises if Tenant temporarily or permanently vacates all or any portion the
Premises but continues to pay Rent and perform its other obligations under this
Lease.

 

20.2     If there shall be an Event of Default, including an Event of Default
prior to the Commencement Date, then Landlord shall have the right, at its sole
option, to terminate this Lease. In addition, with or without terminating this
Lease, Landlord may, with appropriate legal process only, re-enter, terminate
Tenant’s right of possession and take possession of the Premises. If necessary,
Landlord may proceed to recover possession of the Premises under and by virtue
of the laws of the jurisdiction in which the Building is located, or by such
other proceedings, including re-entry and possession, as may be applicable. If
Landlord elects to terminate this Lease and/or elects to terminate Tenant’s
right of possession, then Landlord shall have no further obligations under this
Lease, provided, however, that Landlord may recover from Tenant all rent and
other sums accrued through the later of termination or Landlord’s recovery of
possession. Whether or not this Lease is terminated, Tenant shall remain liable
for any Base Rent, Additional Rent or damages which may be due or sustained
prior to such default, all reasonable costs, fees and expenses (including
without limitation reasonable attorneys’ fees, brokerage fees and expenses
incurred in placing the Premises in rentable condition, as the Premises were
delivered to Tenant) incurred by Landlord in pursuit of its remedies and in
renting the Premises to others from time to time. Tenant shall also be liable
for additional damages which at Landlord’s election shall be either:

 

 
 

--------------------------------------------------------------------------------

 

  

(a)     an amount equal to the Base Rent and Additional Rent which would have
become due during the remainder of the Lease Term, less the amount of rental, if
any, which Landlord receives during such period from others to whom the Premises
may be rented (other than any Additional Rent payable as a result of any failure
of such other person to perform any of its obligations), which damages shall be
computed and payable in monthly installments, in advance, on the first day of
each calendar month following Tenant’s default and continuing until the date on
which the Lease Term would have expired but for Tenant’s default. Separate suits
may be brought to collect any such damages for any month(s), and such suits
shall not in any manner prejudice Landlord’s right to collect any such damages
for any subsequent month(s), or Landlord may defer any such suit until after the
expiration of the Lease Term, in which event the cause of action shall be deemed
not to have accrued until the expiration of the Lease Term; or

 

(b)     an amount equal to the present value (as of the date of the termination
of this Lease) of the difference between (i) the Base Rent and Additional Rent
which would have become due during the remainder of the Lease Term, and (ii) the
fair market rental value of the Premises for the same period, which damages
shall be payable to Landlord in one lump sum on demand. For purpose of this
Section, present value shall be computed by discounting at a rate equal to one
(1) whole percentage point above the discount rate then in effect at the Federal
Reserve Bank of New York (or, if such rate is not reasonably available, such
substitute rate as Landlord reasonably shall select).

 

Tenant waives any right of redemption, re-entry or restoration of the operation
of this Lease under any present or future law, including any such rights Tenant
would otherwise have if Tenant shall be dispossessed for any cause.

 

20.3     Landlord’s rights and remedies set forth in this Lease are cumulative
and in addition to Landlord’s other rights and remedies at law or in equity,
including those available as a result of any anticipatory breach of this Lease.
Landlord’s exercise of any such right or remedy shall not prevent the concurrent
or subsequent exercise of any other right or remedy.

 

20.4     If more than one natural person and/or entity shall execute this Lease
as Tenant, then the liability of each such person or entity shall be joint and
several. Similarly, if Tenant is a general partnership or other entity the
partners or members of which are subject to personal liability, then the
liability of each such partner or member shall be joint and several.

 

20.5     If Tenant fails to make any payment to any third party or to do any act
herein required to be made or done by Tenant, then Landlord may, but shall not
be required to, make such payment or do such act. Landlord’s taking such action
shall not be considered a cure of such failure by Tenant or prevent Landlord
from pursuing any remedy to which it is otherwise entitled in collection with
such failure. If Landlord elects to make such payment or do such act, then all
expenses incurred, plus interest thereon at a rate per annum (the “Default
Rate”) which is five (5) whole percentage points higher than the prime rate
published from time to time in the Money Rates section of The Wall Street
Journal (or, if such rate is not reasonably available, such substitute rate as
Landlord reasonably shall select), from the date incurred to the date of payment
thereof by Tenant, shall constitute Additional Rent.

 

 
 

--------------------------------------------------------------------------------

 

  

20.6     If Tenant fails to make any payment of the Base Rent, Additional Rent
or any other sum payable to Landlord within five days after the date such
payment is due and payable, then Tenant shall pay a late charge of five percent
(5%) of the amount of such payment. In addition, such payment and such late fee
shall bear interest at the Default Rate from the date such payment was due to
the date of payment thereof

 

Article 21
BANKRUPTCY

 

21.1     The following shall be Events of Bankruptcy under this Lease:
(a) Tenant becoming insolvent, as that term is defined in Title 11 of the United
States Code (the “Bankruptcy Code”), or under the insolvency laws of any state
(the “Insolvency Laws”); (b) appointment of a receiver or custodian for any
property of Tenant or the institution of a foreclosure or attachment action upon
any property of Tenant (c) filing of a voluntary petition by Tenant under the
provisions of the Bankruptcy Code or Insolvency Laws; (d) filing of an
involuntary petition against Tenant as the subject debtor under the Bankruptcy
Code or Insolvency Laws, which either (i) is not dismissed within thirty (30)
days of filing, or (ii) results in the issuance of an order for relief against
the debtor; or (e) Tenant’s making or consenting to an assignment for the
benefit of creditors or a composition of creditors. Upon occurrence of an Event
of Bankruptcy, Landlord shall have all rights and remedies available pursuant to
Article 20.

 

Article 22
SUBORDINATION

 

22.1     This Lease is subject and subordinate to the lien, provisions,
operation and effect of all mortgages, deeds of trust, ground leases or other
security instruments which may now or hereafter encumber the Building or the
Land (collectively “Mortgages”), to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof; provided, however, that such subordination with respect to
future Mortgages shall be conditioned upon Tenant’s recognition of an SNDA (as
hereinafter defined) from such future Mortgage holder. Landlord agrees to use
its commercially reasonable efforts to obtain and provide Tenant with an
executed Subordination, Nondisturbance, and Attornment Agreement (“SNDA”) from
any current or future Mortgage holder; provided that Landlord’s inability to
provide Tenant with the SNDA shall not constitute a default by Landlord under
the terms and provisions of the Lease, nor shall the SNDA be a condition
precedent to the effectiveness of this Lease. Tenant agrees to pay for any and
all reasonable costs associated with or related to obtaining the SNDA.

 

 
 

--------------------------------------------------------------------------------

 

  

Article 23
HOLDING OVER

 

23.1     Provided no Event of Default exists, Tenant may remain in possession of
the Premises after the expiration of the Lease Term for a period not to exceed
sixty (60) days, provided that Tenant notifies Landlord in writing at least six
(6) months prior to the expiration of the Lease Term (the "Permitted Holdover
Period"). Tenant shall occupy the Premises during the Permitted Holdover Period
subject to all of the provisions set forth in this Lease, except that Rent
during the Permitted Holdover Period shall be three percent (3%) greater than
the Rent in effect at the expiration of the Lease Term. If Tenant remains in
possession of the Premises following the expiration of the Permitted Holdover
Period, or after any permitted termination of the Lease by Landlord, then Tenant
shall be a tenant at sufferance and such tenancy shall be subject to all the
provisions hereof, except that the Rent for said holdover period shall be 150%
of Rent then in effect. The provisions of this paragraph do not exclude
Landlord’s rights of re-entry or any other right or remedies provided or allowed
hereunder and/or by law. There shall be no renewal of this Lease by operation of
law. Nothing in this Paragraph shall be construed as consent by Landlord to the
possession of the Premises by Tenant after the expiration of the Term or any
permitted termination of the Lease by Landlord. Tenant shall be responsible to
Landlord for all consequential damages resulting from Tenant’s failure to timely
surrender the Premises within sixty (60) days after the expiration of the Lease
Term or the Permitted Holdover Period, as applicable.

 

Article 24
PARKING

 

24.1     Landlord shall provide Tenant up to five (5) parking spaces for each
1,000 square feet of Rentable Area contained in the Premises (for a total of
sixty-five (65) parking spaces as of the date of this Lease) for the
nonexclusive use of Tenant, at no additional charge, which shall include two (2)
reserved and covered parking spaces in the parking lot serving the Building in
the location shown on Exhibit L attached hereto, and five (5) reserved parking
spaces in the parking lot serving the Building in the location shown on Exhibit
L attached hereto. Tenant shall not sell, assign or permit anyone other than
Tenant’s personnel to use any of the aforesaid parking spaces, except in
conjunction with a permitted assignment of this Lease or a permitted sublease of
the Premises. Tenant and its employees shall comply with all reasonable rules
and regulations promulgated by Landlord or Landlord’s parking area manager for
the orderly management and functioning of the Building’s parking areas; provided
however that such rules and regulations shall not conflict with this Lease, and
shall not impose on Tenant any parking charges or fees (other than maintenance
costs collected as Operating Charges, and parking fees for reserved parking
spaces, if any) for use of the parking spaces pursuant to this Lease. Landlord
shall have the right to: (i) adopt reasonable requirements or procedures
pertaining to parking, including parking stickers, access cards or any other
devices or forms of identification, (ii) assign specific areas or spaces, and
reserve spaces for disabled persons, and other tenants, customers of tenants or
other parties, and (iii) restrict or prohibit parking of commercial vehicles.
Landlord at all times shall have the right to reasonably designate the
particular parking area or areas in the Complex to be used by any or all of such
employees and any such designation may be changed from time to time. Upon
request of Landlord, Tenant shall furnish Landlord with its employees' license
numbers within fifteen (15) days after taking possession of the Premises, and
Tenant shall thereafter notify Landlord of any changes within five (5) business
days after such change occurs. In the event Tenant leases additional space in
the Building, then Landlord shall provide additional parking spaces based upon
the ratio set forth above.

 

 
 

--------------------------------------------------------------------------------

 

  

Article 25
GENERAL PROVISIONS

 

25.1     Nothing contained in this Lease shall be construed as creating a
partnership or joint venture between Landlord and Tenant or to create any other
relationship other than that of landlord and tenant.

 

25.2     At any time and from time to time upon not less than fifteen (15) days’
prior written notice, Tenant shall execute, acknowledge and deliver to Landlord
and/or any other person or entity designated by Landlord, an estoppel
certificate: (a) certifying that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and stating the modifications); (b) stating the dates to
which the rent and any other charges have been paid; (c) stating whether or not,
to the actual knowledge of Tenant, Landlord is in default in the performance of
any obligation of Landlord contained in this Lease, and if so, specifying the
nature of such default; (d) stating the address to which notices are to be sent;
and (e) certifying to such other matters as Landlord may reasonably request. Any
such statement may be relied upon by any owner of the Building or the Land, any
prospective purchaser of the Building or the Land, or any holder or prospective
holder of a Mortgage. Tenant acknowledges that time is of the essence to the
delivery of such statements and that Tenant’s delay, failure or refusal to
deliver such statements shall be deemed an Event of Default, and that no cure
period otherwise afforded under Section 20.1 shall apply in such instance.

 

25.3     Landlord and Tenant waive any objection to the venue of any action
filed in any court situated in the jurisdiction in which the Building is located
and waive any right under the doctrine of forum non conveniens or otherwise, to
transfer any such action filed in any such court to any other court. All actions
and proceedings under this Lease shall be brought in the state and federal
courts located in Palm Beach County, Florida.

 

25.4     All notices or other required communications hereunder shall be in
writing and shall be deemed duly given when sent by Express Mail or overnight
courier service (provided a receipt will be obtained) or by certified or
registered mail, return receipt requested, postage prepaid, to the following
addresses: (i) if to Landlord: Regan McCrady, Property Manager, 5000 T-Rex
Avenue, #100, Boca Raton, Florida 22431 with a copy to Gary Werner, Managing
Director of Asset Management, 1 Penn Plaza, Suite 2601, New York, New York
10119; (ii) if to Tenant, at the Tenant Address for Notices identified in the
Rider, with a copy to Wilk Auslander LLP, 1515 Broadway, 43rd Floor, New York,
New York 10036, Attn: Jonathan Weiss, Esq.

 

25.5     If any provision of this Lease or the application thereof to any person
or circumstance shall to any extent be invalid or unenforceable, then such
provision shall be deemed to be replaced by the valid and enforceable provision
most substantively similar to such invalid or unenforceable provision, and the
remainder of this Lease and the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable shall
not be affected thereby.

 

 
 

--------------------------------------------------------------------------------

 

  

25.6     The provisions of this Lease shall be binding upon and inure to the
benefit of the parties and each of their respective representatives, successors
and assigns, subject to the provisions herein restricting assignment or
subletting. Landlord specifically reserves the right to assign this Lease to a
successor in interest to the Complex, and shall have no liability to Tenant
following such assignment.

 

25.7    This Lease contains the entire agreement of the parties hereto and
supersedes all prior agreements, negotiations, letters of intent, proposals,
representations, warranties, understandings and discussions between the parties
hereto.

 

25.8     This Lease shall be governed by and construed in accordance with the
laws of the jurisdiction in which the Building is located.

 

25.9     Tenant shall not create within the Premises a working environment with
a density that exceeds six (6) people per 1,000 rentable square feet of
Rentable.

 

25.10     Article and section headings are used for convenience and shall not be
considered when construing this Lease.

 

25.11     Time is of the essence of each provision of this Lease.

 

25.12     This Lease may be executed in multiple counterparts, each of which
shall be deemed an original and all of which together constitute one and the
same document, and by exchange of electronic “PDF” signatures, which shall have
the same effect as original signatures.

 

25.13     This Lease shall not be recorded, except that Landlord and Tenant
agree to execute, in recordable form, a short-form memorandum of this Lease, in
substantially the form attached hereto as Exhibit F, and such memorandum shall
be recorded in the land records of the jurisdiction in which the Building is
located at Tenant’s cost.

 

25.14     Each party represents that the person executing and delivering this
Lease on such party’s behalf is duly authorized to so act.

 

25.15     This Lease includes and incorporates the Rider and all Exhibits
attached hereto.

 

25.16     Intentionally deleted.

 

25.17     In the event of any litigation under this Lease the prevailing party
will be reimbursed by the non-prevailing party for all reasonable attorneys’
fees and out-of-pocket costs, including through all appellate actions and
proceedings, and excluding bankruptcy proceedings.

 

25.18     Carpooling, Mass Transit and Traffic Control Tenant acknowledges that,
due to the nature and size of the Complex, Landlord is required by applicable
governmental authorities to participate in, and encourage tenants to participate
in, carpool programs, mass transit programs, flexible shift and other flexible
time programs, and other traffic reduction programs and measures. Tenant agrees
that this Lease is subject to, and Tenant shall comply with the Declaration (as
defined in Section 25.21 below) including without limitation, terms and
provisions relating to such programs and measures.

 

 
 

--------------------------------------------------------------------------------

 

  

25.19     Tenant's liabilities existing as of the expiration of the Lease Term
shall survive such expiration or earlier termination.

 

25.20     If either Landlord or Tenant is in any way delayed or prevented from
performing any of their respective obligations under this Lease (other than
Tenant's obligations to pay Base Rent and Additional Rent hereunder) due to
fire, act of God, governmental act or failure to act, strike, labor dispute,
inability to procure materials or any other cause beyond Landlord's or Tenant's
reasonable control, as may apply (whether similar or dissimilar to the foregoing
events), then the time for performance of such obligation shall be excused for
the period of such delay or prevention and extended for a period equal to the
period of such delay or prevention.

 

25.21     Association. The Complex and the Building in which the Premises are
located are subject to a Declaration of Restrictive Covenants, Easements and
Conditions (the “Declaration”) which govern certain matters with respect to the
development, management and maintenance of the Complex and Building and to
satisfy requirements with respect to surface water management, drainage and
other aspects of the Complex. The Declaration creates a property owner’s
association (“Association”) to perform certain management, operational and
maintenance obligations pursuant thereto. The Association has the authority to
levy fees and assessments against the Complex, including the Building, to pay
for the obligations of the Association. This Lease is subject to the Declaration
and to the rights of the Association pursuant thereto. Additionally, fees and
assessments of the Association paid by the Landlord shall be deemed, and are
included as Operating Charges for the purpose of determining Additional Rent.
Landlord represents and warrants that the Declaration does not conflict with any
of the terms and conditions of this Lease, and to the extent that Tenant
requires the consent of the Association to exercise any of Tenant’s rights under
this Lease, Landlord shall use commercially reasonable efforts at Tenant’s cost
to obtain such consent.

 

25.22     Confidentiality. Landlord and Tenant agree not to disseminate in any
manner whatsoever, (whether by word of mouth, mechanical reproduction, physical
tender or by any manner of visual or aural transmission or review) the financial
terms and conditions of this Lease to third parties who could in any way be
considered presently or in the future as prospective tenants for the Buildings.

 

25.23     Landlord reserves the following rights: (a) to change the street
address and name of the Building; (b) to change the arrangement and location of
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public parts of the Building; (c) to erect, use and maintain pipes and
conduits in and through existing walls and behind the existing ceiling of the
Premises in the ordinary course of its maintenance; and (d) to grant to anyone
the exclusive right to conduct any particular business in the Building not
inconsistent with Tenant's Permitted Use of the Premises. Landlord shall also
have the right to construct a building and/or parking lots or garages on the
property owned by Landlord adjacent to the Building and to install connections
and/or passageways linking the Building to such neighboring building. Landlord
may exercise any or all of the foregoing rights without being deemed to be
guilty of an eviction, actual or constructive, or a disturbance of Tenant's
business or use or occupancy of the Premises, provided the exercise of such
rights does not materially and adversely interfere with Tenant's rights to use
and occupy the Premises in accordance with the Lease. In addition, Landlord
reserves for itself the exclusive use of all portions of the roof of the
Building and all interstitial space within the buildings and Complex.

 

 
 

--------------------------------------------------------------------------------

 

  

25.24     Force Majeure. The obligations of either party hereunder (other than
the payment of Rent or other money that shall become due under this Lease) shall
not be affected, impaired or excused, nor shall a party have any liability
whatsoever to the other party, because (a) such party is unable to fulfill, or
is delayed in fulfilling, any of its obligations under this Lease by reason of
strike, other labor trouble, governmental preemption of priorities or other
controls or shortages of fuel, supplies, labor or materials, acts of God or any
other cause, whether similar or dissimilar, beyond such party’s reasonable
control; or (b) of any failure or defect in the supply, quantity or character of
electricity or water furnished to the Premises, by reason of any requirement,
act or omission of the public utility or others serving the Building or Complex
with electric energy, steam, oil, gas or water, or for any other reason whether
similar or dissimilar, beyond such party’s reasonable control (collectively, a
“Force Majeure Event”). Notwithstanding the foregoing, wherever there is
provided in this Lease a time limitation for performance by either party of any
construction, repair, maintenance or service, the time provided or shall be
extended for as long as is reasonably required to the extent that the delay in
compliance with such limitation is due to a Force Majeure Event. Tenant shall
not hold Landlord liable for any latent defect in the Premises, the Complex or
the Building, nor shall Landlord be liable for injury or damage to person or
property caused by fire, theft, or resulting from the operation of elevators,
air conditioning or lighting apparatus, or from falling plaster, or from steam,
gas, electricity, water, rain or dampness, which may leak or flow from any part
of the Building or Complex, or from the pipes, appliances or plumbing work of
the same.

 

25.25     No Waiver. The failure of a party to seek redress for violation of, or
to insist upon the strict performance of, any covenant or condition of this
Lease, or any of the Rules and Regulations herein or hereafter adopted by
Landlord, shall not prevent a subsequent act or omission, which would have
originally constituted a violation, from having all the force and effect of an
original violation. The receipt by Landlord of Rent with knowledge of the breach
of any covenant of this Lease shall not be deemed a waiver of such breach other
than the failure of Tenant to pay the particular Rent so accepted. No provision
of this Lease shall be deemed to have been waived by a party, unless such waiver
is in writing and signed by such party. No act or thing done by Landlord or
Landlord’s agent during the Term shall be deemed an acceptance of a surrender of
the Premises and no agreement to accept such surrender shall be valid unless in
writing signed by Landlord.

 

25.26     Waiver of Trial by Jury. IT IS MUTUALLY AGREED BY AND BETWEEN LANDLORD
AND TENANT THAT THE RESPECTIVE PARTIES HERETO SHALL, AND THEY HEREBY DO, WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT OR TENANT’S USE OR
OCCUPANCY OF THE PREMISES, OR BY ANY COURSE OF CONDUCT OR COURSE OF DEALING.
TENANT FURTHER AGREES THAT IT SHALL NOT INTERPOSE ANY COUNTERCLAIM (OR
COUNTERCLAIMS IN ANY SUMMARY PROCEEDING) OTHER THAN COMPULSORY COUNTERCLAIMS IN
ANY ACTION INITIATED BY LANDLORD OR BASED UPON NONPAYMENT OF RENT OR OTHER
PAYMENTS REQUIRED OF TENANT HEREUNDER.

 

 
 

--------------------------------------------------------------------------------

 

  

25.27     Radon Gas. Pursuant to Florida Statutes, Section 404.056[6], the
following disclosure is required by law: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of Radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding Radon and Radon testing
may be obtained from your county public health unit.

 

25.28     Financial Statements. Tenant advises Landlord that Tenant is wholly
owned by Twinlab Consolidated Holdings, Inc., a Nevada corporation (“TCH”),
which is a publicly traded company in accordance with the requirements of the
United States Securities and Exchange Commission (the "SEC"). Accordingly, TCH’s
financial statements are accessible on-line through filings with the SEC. Tenant
shall not be required to provide any financial information to Landlord; however,
in the event that TCH is no longer publically traded, then within thirty (30)
days after receipt of a written request from Landlord and not more than twice
annually, Tenant shall furnish Landlord with Tenant’s most recent audited
financial statements (and notes to them), prepared by an independent certified
public accountant. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except (a) to
Landlord’s lenders or prospective purchasers of the Complex, provided that
Landlord shall advise such lenders and purchasers of the confidential nature of
such financial statements, (b) in litigation between Landlord and Tenant, and
(c) if required by court order.

 

ARTICLE 26

 

EMERGENCY GENERATOR 

 

 

Up to the date immediately prior to the Commencement Date, Tenant shall have the
continuing right to enter into an agreement with Landlord in substantially the
form attached hereto as Exhibit H and made a part hereof regarding backup
replacement electrical service solely with respect to the Premises provided by a
back-up generator operated by Landlord ("Backup Generator Agreement"). In the
event that Tenant elects to enter into the Backup Generator Agreement, Tenant
shall give Landlord written notice of Tenant's election to exercise its right
under this Article 26 prior to the Commencement Date. Upon receipt of Tenant's
written notice, (a) Tenant shall determine the megawatts of capacity on the
Generators (as defined in the Backup Generator Agreement) for the Premises to
which Tenant is entitled under the Backup Generator Agreement, provided, in no
event shall Tenant be entitled to more than 0.75 megawatt of capacity on the
Generators for the Premises, (b) Landlord shall determine the Capacity
Reservation Charge (as defined in the Backup Generator Agreement) based upon the
Generator Rate Schedule attached hereto as Exhibit I and made a part hereof, and
(c) Landlord and Tenant shall mutually agree to the Served Systems (as defined
in the Backup Generator Agreement). A copy of the final Backup Generator
Agreement shall be (i) sent to Tenant within a reasonable time after Landlord
and Tenant mutually agree to the megawatts of capacity on the Generators for the
Premises and the Served Systems, and (ii) executed by Tenant and returned to
Landlord within ten (10) Business Days after Tenant's receipt of the final
Backup Generator Agreement. In the event that Tenant does not enter into the
Backup Generator Agreement and subscribe to the Power Program, then Tenant shall
not receive Standby Power Service.

 

 
 

--------------------------------------------------------------------------------

 

  

ARTICLE 27

 

RELOCATION 

 

 

Not more than once during the initial Lease Term of this Lease from and after
the commencement of the second (2nd) Lease Year, and only if Landlord provides
Tenant with reasonable evidence that Landlord shall require occupancy of the
Premises in order to Lease the entire rentable area of the floor on which the
Premises are located to another tenant leasing the entire floor, Landlord shall
have the option (the “Relocation Option”), on not less than ninety (90) days’
prior notice to Tenant, to relocate Tenant to other premises in the Complex
which is reasonably acceptable to Tenant (the “New Premises”) on the date set
forth in Landlord’s relocation notice (the “Relocation Date”). The New Premises
shall be substantially similar to the Premises in rentable and usable square
footage and configuration, and shall have substantially similar exterior views
as the Premises. Landlord shall, at its sole cost and expense prior to the
Relocation Date, perform all work and improvements to the New Premises pursuant
to plans and specifications reasonably approved by Tenant to provide the New
Premises substantially similar in all material respects to the Premises
immediately prior to the Relocation Date, with finishes and materials
substantially equal or better to the Premises as of the Relocation Date, based
upon plans and specifications reasonably approved by Landlord and Tenant.
Landlord shall, at its sole cost and expense, pay one hundred percent (100%) of
the costs and expenses for the (i) construction of the New Premises with
improvements which are comparable to the Tenant Improvements in the Premises,
(ii) the reasonable costs and expenses to purchase, install and test Tenant’s
voice and data cabling and wiring, internal security system in the New Premises,
(iv) the reasonable costs and expenses to relocate, reinstall and test Tenant’s
furniture, trade fixtures and equipment to the New Premises, and (v) the
reasonable costs to replace the then on-hand inventory of business cards and
stationary (with comparable stock). Provided Landlord has Substantially
Completed the foregoing work, Tenant shall relocate to the New Premises on the
Relocation Date. Landlord shall use commercially reasonable efforts to relocate
Tenant over a weekend so that Tenant can conduct its business in the New
Premises on the Monday immediately following such weekend. On the date that
Tenant relocates to the New Premises, (A) Tenant shall deliver the Premises to
Landlord "As Is" but in broom clean condition; (B) the New Premises shall be
deemed the Premises for all purposes under this Lease; and (C) Tenant shall be
released from all obligations with respect to the Premises from and after such
date other than those obligations that survive the expiration or sooner
termination of this Lease, such as the reconciliation of Operating Charges in
accordance with Article 5 hereof. In the event that the rentable square footage
of the New Premises is less than the rentable square footage of the Premises as
of the date of such relocation, Base Rent, Additional Rent and Tenant’s
Proportionate Share shall be adjusted based upon such lesser square footage. In
the event that the rentable square footage of the New Premises is greater than
the rentable square footage of the Premises as of the date of such relocation,
Base Rent, Additional Rent and Tenant’s Proportionate Share shall not be
increased. Landlord and Tenant agree to execute an amendment to this Lease
reflecting the appropriate revisions; however, the failure to enter into such an
amendment shall not affect the operation of this Section.

 

 
 

--------------------------------------------------------------------------------

 

  

ARTICLE 28

 

TEMPORARY SPACE

  

 

Commencing on the date of this Lease, Tenant shall have a license to occupy
Suite 200 located on the 2nd floor of the building located at 4910
Communications Avenue Boca Raton, Florida 33431 and deemed to consist of
approximately 22,000 square feet of Rentable Area (the “Temporary Space”) as
more particularly identified on Exhibit A-2 attached hereto, on an “As Is” and
temporary basis, until ten (10) days after the Commencement Date (the “Temporary
Space Term”). In connection with Tenant’s use of the Temporary Premises, Tenant
shall, during the Temporary Space Term, pay for its consumption of utilities.
 Upon the completion of the Tenant Improvements, Tenant shall vacate the
Temporary Space and deliver the Temporary Space to Landlord in broom clean
condition.  If Tenant does not immediately surrender the Temporary Space on or
prior to the expiration of the Temporary Space Term, then Tenant shall become a
tenant-at-will in the Temporary Space and shall be subject to the “Holding Over”
provisions set forth in Article 23 of this Lease (excluding the Permitted
Holdover Period).  Tenant hereby acknowledges that Tenant shall bear the cost
and expense of relocating from the Temporary Space back to the Premises on the
Commencement Date. Landlord agrees that the Temporary Space shall be delivered
to Tenant on January 1, 2017, vacant and broom clean, with all mechanical and
utility systems serving the Temporary Space in good working order and condition.

  

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

 

 

Signed, Sealed and Delivered in the Presence Of:

 

  

 

WITNESS:

 

LANDLORD:

 

           

/s/ Danielle Vennett

 

BOCA T-REX BORROWER, LLC, a Delaware

 

Name: Danielle Vennett   limited liability company              



 

By: 

/s/ Regan McCrady

 

Name:

 

 

Name: 

Regan McCrady

 

      Title:  Authorized Representative                           WITNESS:  
TENANT:             /s/ Irina Lorenzi   TWINLAB CONSOLIDATION   Name: Irina
Lorenzi   CORPORATION, a Delaware corporation               /s/ David Silverman
  By: /s/ Naomi Whittel   Name: David Silverman   Name: Naomi Whittel        
Title: CEO  

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

THE COMPLEX

 

[ex10-1img001.jpg]

  

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT A-1

 

THE BUILDING 

 

 

[ex10-1img002.gif]

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

TEMPORARY SPACE 

[ex10-1img003.gif]

  

 
 

--------------------------------------------------------------------------------

 





 



EXHIBIT B

 

PREMISES

 

[ex10-1img004.gif]

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

WORK LETTER AGREEMENT

 

This Exhibit is attached to and made a part of that certain Lease Agreement
executed by and between BOCA T-REX BORROWER, LLC, a Delaware limited liability
company, as Landlord, and TWINLAB CONSOLIDATION CORPORATION, a Delaware
corporation, as Tenant, pursuant to which Landlord leased to Tenant and Tenant
leased from Landlord certain space in the office building complex commonly known
as “Boca Raton Innovation Campus” and located at 4800 T-Rex Avenue, Boca Raton,
Florida, 33431. Any capitalized term used but not defined herein shall have the
meaning assigned to it in the Lease. Landlord and Tenant hereby mutually agree
as follows:  

 

 

A.     Landlord will complete construction of the Premises in accordance with
the following:

 

 

1.

Landlord, through its designated Contractor (hereinafter defined), shall improve
the Premises (the “Tenant Improvements”) using standard Building materials and
finishes in accordance with the space plan attached to the Lease as Exhibit
“C-1” (the “Space Plan”) and certain construction plans to be prepared by
Landlord’s architect,______________________ (“Architect”) (the "Plans"). Within
fifteen (15) days after the date of the Lease, Landlord shall deliver the Plans
to Tenant for Tenant’s review, which shall conform in all material respects to
the Space Plan. Tenant shall have fifteen (15) days from the date it receives
the Plans to provide Landlord with an approval of and/or with any reasonable
proposed changes to such Plans and if Tenant fails to so respond within such
fifteen (15) days (or five (5) days for revisions), the Plans, or revised Plans,
as applicable, shall be deemed approved. If Tenant requests any changes to the
Plans, Landlord shall make those changes which are reasonably requested by
Tenant and shall within ten (10) days thereof submit the revised portion of the
Plans to Tenant. Tenant shall have no right to request any changes to the Plans
that would alter the exterior appearance of the Building or adversely affect the
Building systems. Tenant may not thereafter disapprove the revised portions of
the Plans unless Landlord has unreasonably failed to incorporate reasonable
comments of Tenant and, subject to the foregoing, the Plans, as modified by said
revisions, shall be deemed to be final upon the submission of said revisions to
Tenant. Each Tenant shall at all times in its review of the Plans, and of any
revisions thereto, act reasonably and in good faith. Without limiting the
foregoing, Tenant agrees to confirm Tenant’s consent to the Plans and
acknowledge the Cost Statement (as hereinafter defined) in writing within five
(5) days following Landlord’s written request therefor. As modified by any
Tenant-required changes and any Tenant Changes (as hereinafter defined), the
final Plans will be the “Final Plans.” Tenant acknowledges that Landlord’s
approval of the Final Plans shall create no responsibility or liability on the
part of Landlord for their completeness, design sufficiency, or compliance with
all laws, rules and regulations of governmental agencies or authorities. For
purposes hereof, Landlord shall solicit competitive bids for the construction of
the Tenant Improvements from three (3) licensed and insured general contractors
for the performance of the Tenant Improvements, and the general contractor
submitting the lowest bid to timely construct the Tenant Improvements shall be
selected by Landlord to perform the Improvements (the “Contractor”). Prior to
commencing performance of the Tenant Improvements, Landlord shall provide a
budget of the total cost and expense of the Tenant Improvements, which shall be
based on and not exceed the selected bid based on the scope of work for the
Tenant Improvements (the “Cost Statement”). In no event shall the total costs
and expenses of the Tenant Improvements exceed the amount set forth in the Cost
Statement except to the extent that Tenant requests Tenant Changes which
increase the cost of the Tenant Improvements as set forth below.

  

 
 

--------------------------------------------------------------------------------

 

  

 

2.

Except as expressly provided herein and described in the Final Plans, Landlord
shall not be responsible for the renovation, construction or installation of any
improvements relating to the Premises. Tenant acknowledges that Landlord has not
made any representations or warranties with respect to the condition of the
Premises and neither Landlord nor any assignee of Landlord shall be liable for
the condition of the Premises.

 

 

3.

Subject to Punch List Items (as hereinafter defined) and Landlord’s obligation
to deliver the Premises in the Delivery Condition and to repair Defects, the
taking of possession of the Premises by Tenant shall be conclusive evidence that
the Premises and Tenant Improvements were in good and satisfactory condition at
the time such possession was taken. All work will be scheduled by Landlord
during normal business hours in such a manner as to not inconvenience other
tenants in the Building.

  

 

4.

Landlord’s obligations with respect to improvements and alterations in the
Premises shall be limited to the construction of the improvements and
alterations set forth in the Final Plans.

 

 

B.      Landlord shall contribute the Improvement Allowance, as partial payment
for the “hard cost" of the Tenant Improvements, and Tenant shall be responsible
for the Excess, subject to the conditions and requirements set forth in Section
29 of the Rider and this Exhibit C. 

 

 
 

--------------------------------------------------------------------------------

 

  

C.      If Tenant requires any changes in the Final Plans (the “Tenant
Changes”), Landlord shall cause Architect to prepare such modifications to Final
Plans at Tenant’s expense. As a condition of its approval, Landlord may require
additional payments against the Excess, if Landlord determines that the Tenant
Changes will increase the Excess. If Landlord approves the Tenant Changes,
Landlord will incorporate such changes in the Tenant Improvements. Landlord
shall advise Tenant of any additional cost and potential delay resulting from
the proposed Tenant Changes and Tenant shall have three (3) business days to
either accept or reject the Tenant Changes. If Tenant accepts the Tenant Changes
as proposed by Landlord, Landlord shall perform same and Tenant shall be
responsible for any such additional costs. If Tenant rejects such proposal or
fails to respond to Landlord within such three (3) business days, Tenant will be
deemed to have rejected the proposed Tenant Changes and Landlord shall not
perform same.

  

D.      “Substantial Completion” shall be deemed to occur when the Tenant
Improvements specified in this Exhibit C (excluding long lead time items) have
been completed in accordance with the Final Plans and any approved Tenant
Changes, except for punch-list items which do not substantially interfere with
Tenant’s intended use of the Premises, as evidenced by the issuance of a
certificate of occupancy or the equivalent, as required by the appropriate
governmental authority having jurisdiction over the Building. If Tenant’s
failure to timely submit final working drawings and specifications of materials
for Landlord’s approval, long-lead time items requested by Tenant, the Tenant
Changes, or if Tenant requests any changes to the Final Plans or if Tenant
requests additional pricing or re-pricing for fixtures, equipment or merchandise
with its contractors, or if Tenant fails to obtain in a timely manner contracts
for computer and/or telephone system wiring for the Premises, or any other act
or omission on the part of Tenant, or its agents, employees, or contractors,
delay the completion of the Tenant Improvements (the “Tenant Delays”), then
Tenant’s obligation to pay Rent shall commence as of the date upon which the
Commencement Date would have occurred but for such Tenant Delays.

 

E.     Within thirty (30) days after the Substantial Completion of the Tenant
Improvements, Tenant shall execute and deliver to Landlord a written
declaration, in the form attached hereto as Exhibit G, certifying that Tenant is
in possession and has accepted the Premises, and that all conditions of this
Lease required of Landlord as of that date have been fulfilled, and there are no
defenses or off-sets against the enforcement of this Lease by Landlord. Tenant
shall prepare and submit a punch-list to Landlord within ten (10) business days
of tender of possession. If Tenant timely submits such punch-list, then Landlord
will use its reasonable best efforts to repair items required to be repaired
within thirty (30) business days of receipt of such list (which time shall be
extended for delays beyond Landlord’s reasonable control).

 

 
 

--------------------------------------------------------------------------------

 

  

F.     This Exhibit is intended to supplement and be subject to the provisions
of the Lease. The parties agree that all exhibits or addenda attached to this
Work Letter are hereby incorporated by reference and are made a part of this
Work Letter and the Lease.

 

G.     Except as expressly set forth in this Exhibit C, Landlord shall not
charge Tenant any construction management, supervisory, architect’s, engineers
or any other fees or costs in connection with the design, planning, construction
or performance of the Tenant Improvements.

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT C-1

 

Space Plan

 

[ex10-1img005.gif]

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of the ________________________, (the “Lease”), by and between BOCA
T-REX BORROWER, LLC, a Delaware limited liability company (“Landlord”) and
TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation (“Tenant”).

 

The following Rules and Regulations have been formulated for the safety and well
being of all tenants of the Building and to ensure compliance with all municipal
and other requirements. Strict adherence to these Rules and Regulations is
necessary to guarantee that each and every tenant will enjoy a safe and
unannoyed occupancy in the Building in accordance with the Lease.

 

Landlord may, upon request by any tenant, waive the compliance by such tenant to
any of these Rules and Regulations, provided that (i) no waiver shall be
effective unless signed by Landlord or Landlord’s authorized agent, (ii) any
such waiver shall not relieve such tenant from the obligation to comply with
such Rule and Regulation in the future unless expressly consented to by
Landlord, (iii) no waiver granted to any tenant shall relieve any other tenant
from the obligation of complying with the Rules and Regulations unless such
other tenant has received a similar waiver in writing from Landlord, and (iv)
any such waiver by Landlord shall not relieve the tenant from any obligation or
liability of such tenant to Landlord pursuant to the Lease for any loss or
damage occasioned as a result of the tenant’s failure to comply with any such
Rule or Regulation.

 

1.     The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors, halls and other parts of the Building not occupied by any
tenant shall not be obstructed or encumbered by any tenant or used for any
purpose other than ingress and egress to and from the Premises. Landlord shall
have the right to control and operate the public portions of the Building and
the facilities furnished for common use of the tenants in such manner as
Landlord deems best for the benefit of the tenants generally No tenant shall
permit the visit to the Premises of persons in such numbers or under such
conditions as to interfere with the use and enjoyment by other tenants of the
entrances, corridors, elevators and other public portions or facilities of the
Building

 

2.      No awnings or other projections shall be attached to any wall of the
Building without the prior written consent of Landlord. No drapes, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises, without the prior written consent of
Landlord. Such awnings, projections, curtains, blinds, shades, screens or other
fixtures must be of a quality, type, design and color, and attached in the
manner approved by Landlord.

 

3.     No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules without the prior written consent of Landlord.

 

 
 

--------------------------------------------------------------------------------

 

  

4.     The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, chemicals, paints, cleaning fluids or other substances
shall be thrown therein. All damages resulting from any misuse of the fixtures
shall be borne by the tenant who, or whose servants, employees, agents, visitors
or licensees, shall have caused the same.

 

5.     There shall be no marking, painting, drilling into or in any way defacing
the Building or any part of the Premises visible from public areas of the
Building. Tenant shall not construct, maintain, use or operate within the
Premises any electrical device, wiring or apparatus in connection with a loud
speaker system or other sound system, except as reasonably required for its
communication system and approved prior to the installation thereof by Landlord.
No such loudspeaker or sound system shall be constructed, maintained, used or
operated outside of the Premises.

 

6.     No bicycles, vehicles, animals, birds or pets of any kind shall be
brought into or kept in or about the Premises, and no cooking (except for
hot-plate or microwave cooking by Tenant’s employees for their own consumption,
the equipment for and location of which are first approved by Landlord) shall be
done or permitted by any tenant on the Premises. No tenant shall cause or permit
any unusual or objectionable odors to be produced upon or to permeate from the
Premises.

 

7.     The use of the Premises by each tenant was approved by Landlord prior to
execution of the Lease and such use may not be changed from the Permitted Use
without the prior approval of Landlord. No space in the Building shall be used
for manufacturing of goods for sale in the ordinary course of business, for the
storage of merchandise for sale in the ordinary course of business or for the
sale at auction of merchandise, goods or property of any kind.

 

8.     No tenant shall make any unseemly or disturbing noises or disturb or
interfere with occupants of the Building or neighboring buildings or Premises or
those having business with them whether by the use of any musical instrument,
radio, talking machine, unmusical noise, whistling, singing or in any other way.
No tenant shall throw anything out of the doors or windows or down the corridors
or stairs.

 

9.     No flammable, combustible or explosive fluid, chemical, asbestos or other
hazardous substance or any other material harmful to tenants of the Building
shall be brought, installed in or kept upon the Premises, except for ordinary
and customary cleaning and office products, used in accordance with all
applicable laws. No space heaters, fans or individual air conditioning units may
be used in the Premises. Any electrical or extension cords deemed to be a fire
hazard by Landlord in Landlord’s sole discretion shall be removed.

 

10.     No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant nor shall any changes be made in existing locks
or the mechanism thereof. The doors leading to the corridors or main halls shall
be kept closed during business hours except as they may be used for ingress or
egress. Each tenant shall, upon the termination of its tenancy, restore to the
Landlord all keys of stores, offices, storage and toilet rooms either furnished
to, or otherwise procured by, such tenant, and in the event of the loss of any
keys so furnished, such tenant shall pay to Landlord the cost thereof.

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT E

 

LEASE GUARANTY  

 

Intentionally deleted. 

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT F

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (“Memorandum of Lease”) is made as of the __ day of
____________, 2016 by and between BOCA T-REX BORROWER, LLC, a Delaware limited
liability company, whose post address is 5000 T-Rex Avenue, Boca Raton, Florida,
33431, (hereinafter referred to as the “Landlord”), and TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation, authorized to do business in Florida, whose
post office address is 4800 T-Rex Avenue, Suite 305, Boca Raton, Florida
(hereinafter referred to as the “Tenant”).

 

WITNESSETH:

 

1.     That by Lease of even date hereof (the “Lease”), Landlord has demised and
leased to Tenant and Tenant has rented from Landlord that portion of certain
real property located at 4800 T-Rex Avenue, in the City of Boca Raton, Palm
Beach County, Florida, (the “Premises”) as such real property is more
particularly described in Exhibit “A” attached hereto and made a part hereof,
and the rights, easements and privileges granted to Tenant in the Lease.

 

2.     The initial term of the Lease commenced on____________, and shall
continue for a term of _________ ( )____ months from the Commencement Date, as
such date is defined in the Lease, unless earlier terminated in accordance with
the provisions of the Lease.

 

3.     Pursuant to Florida Statutes Section 713.10, notice is hereby given that
the Lease includes the following provision:

 

In accordance with the applicable provisions of the Florida Construction Lien
Law and specifically Florida Statutes, Section 713.10, no interest of Landlord
whether personally or in the Premises, or in the underlying land or Building of
which the Premises are a part, or the leasehold interest aforesaid shall be
subject to liens for improvements made by Tenant or caused to be made by Tenant
hereunder. Further, Tenant shall have no power or authority to create any lien
or permit any lien to attach to the present estate, reversion, or other estate
of Landlord in the Premises or in the Building, and all mechanics, materialmen,
contractors, artisans and other parties contracting with Tenant or its
representatives or privies as to the Premises or any part of the Premises are
hereby charged with notice that they must look to the Tenant to secure payment
of any bill for work done or material furnished or for any other purpose during
this Lease term. The foregoing provisions are made with express reference to
Section 713.10 of the Florida Statutes. Landlord has recorded a notice of the
foregoing in the Public Records of Palm Beach County, Florida, pursuant to the
provisions of Section 713.10 Florida Statutes.

 

4.     For all other terms and provisions of the Lease, reference is hereby made
to the Lease itself, and all persons are hereby placed on notice of the
existence of the Lease and of its terms and provisions The Lease and exhibits
thereto are hereby incorporated by reference in this Memorandum of Lease. In the
event of any conflict between the provisions of this Memorandum of Lease and the
Lease, the provisions of the Lease shall govern, control and prevail.

 

 
46

--------------------------------------------------------------------------------

 

  

5.     Upon termination of the Lease, the Landlord may unilaterally execute and
record a termination of this Memorandum of Lease which shall terminate and
release this Memorandum of Lease.

 

6.     This Memorandum of Lease may be executed in multiple counterparts, which
when taken together, shall constitute a single instrument.

 

 
47

--------------------------------------------------------------------------------

 





 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of Lease to
be duly executed and sealed as of the date first above written.

 

WITNESS/ATTEST:  

 

LANDLORD:

 

                    BOCA T-REX BORROWER, LLC, a               Delaware limited
liability company                      

 

 

By:

 

 

  (SEAL) 

 

 

Name: 

 

 

   

 

 

Title: 

 

 

            Print Name:     Date:     Title:                                    
    Print Name:           Title:                                        
WITNESS/ATTEST:    TENANT:                                       TWINLAB
CONSOLIDATION           CORPORATION, a Delaware           corporation          
                            By:       (SEAL)      Name:             Title:    

  

 
48

--------------------------------------------------------------------------------

 

 

Print Name:     Date:     Title:                                         Print
Name:           Title:                                                          
          STATE OF           COUNTY OF          







 

The foregoing instrument was acknowledged before me this ____ day of
____________, 20__, by ________________, as ________________________ of Boca
T-Rex Borrower, LLC, a Delaware limited liability company, on behalf of the
company. S/He is personally known to me or has produced
_____________________________ as identification. 

 

 

Print Name:   _________________________________________

 

Notary Public  

 

Commission No.   ______________________________________

 

My commission expires:   ________________________________

 

 
49

--------------------------------------------------------------------------------

 





 



WIRE TRANSFER INSTRUCTIONS

 

 

 

Payments should be made payable to “Boca Corporate Center”

 

 

Wire/ACH Instructions:  

Mail Checks:

 

 

Wells Fargo Bank, N.A.

Boca Corporate Center

 

 

San Francisco, CA

PO Box 865182

 

 

ABA # 121 000 248

Orlando, FL 32886-5182

 

 

Acct #:

 

 

 

Account Name: Boca T-Rex Borrower LLC

 

     



 
50

--------------------------------------------------------------------------------

 

  

EXHIBIT G

 

ACCEPTANCE OF PREMISES MEMORANDUM

 

 

 

This Acceptance of Premises Memorandum is being executed pursuant to that
certain Lease Agreement executed by and between BOCA T-REX BORROWER, LLC, a
Delaware limited liability company, as Landlord, and TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation, as Tenant, pursuant to which Landlord
leased to Tenant and Tenant leased from Landlord certain space, being designated
as Suite No. 305 and 305A of the 4800 Building of the office building complex
commonly known as “Boca Raton Innovation Campus” and located at 5000 T-Rex
Avenue, Boca Raton, Florida, 33431. Unless specified otherwise herein, all
capitalized terms used herein shall have the meanings assigned to them in the
Lease. Landlord and Tenant hereby agree that:

 

1.     Except for the “Punch List Items” (herein so called, as shown on the
attached Punch List), the construction work and improvements to the Premises
required under the terms of the Lease and the Work Letter attached thereto has
been fully completed.

 

2.     Tenant hereby accepts the Premises, except for the Punch List Items and
repair of Defects (as defined in the Lease).

 

3.     The Commencement Date is hereby acknowledged and agreed to be
___________________, 20___. If the date set forth in the Rider is different than
the date set forth in the immediately preceding sentence, then the Rider is
hereby amended to provide that the Commencement Date shall henceforth be the
date set forth in the immediately preceding sentence.

 

4.     The Expiration Date of the Lease is hereby acknowledged and agreed to be
___________________, 20___. If the date set forth in the Rider is different than
the date set forth in the immediately preceding sentence, then the Rider is
hereby amended to provide that the Expiration Date shall henceforth be the date
set forth in the immediately preceding sentence.

 

5.     Landlord represents to Tenant that Landlord has obtained a Certificate of
Completion covering the Premises and a Certificate of Occupancy covering the
Premises, and has provided copies of same to Tenant.

 

 

 

(Signature Pages to Follow)

 

 
51

--------------------------------------------------------------------------------

 





 



Agreed and Executed this _______ day of _______________________, 20____.

 

 

WITNESS/ATTEST:                    

 

 

 

 

 

 

 

LANDLORD:

 

                        BOCA T-REX BORROWER, LLC, a       Delaware limited
liability company                      

 

 

By:

 

 

                                 (SEAL) 

 

Name: 

 

 

 

 

Title: 

 

 

  

 
52

--------------------------------------------------------------------------------

 

 

 

Print Name:     Date:   Title:  

 

 

 

 

 

     

 

 

 

 

              Print Name:           Title:                                      
       

 

 

 

 

                                          WITNESS/ATTEST:    TENANT:            
                          TWINLAB CONSOLIDATION           CORPORATION, a
Delaware corporation                                   By:       (SEAL)    
Name:         Title:     Print Name:     Date:     Title:                      
                  Print Name:           Title:            

  

 
53

--------------------------------------------------------------------------------

 





 



EXHIBIT H

 

BACKUP GENERATOR AGREEMENT 

 

 

THIS SUPPLEMENT TO LEASE FOR EMERGENCY STANDBY ELECTRIC POWER SERVICE (this
"Supplement") is made as of __________, 2016 ("Supplement Date") between BOCA
T-REX BORROWER, LLC, a Delaware limited liability, a Delaware limited liability
company ("Landlord"), and TWINLAB CONSOLIDATION CORPORATION, a Delaware
corporation ("Tenant").

  

 

RECITALS:

 

A.     Tenant has entered into that certain lease agreement with Landlord
described on Exhibit "A" attached hereto and made a part hereof ("Lease") for
the premises therein described ("Premises").

  

 

B.     Landlord has available standby electric power generators and related
equipment (collectively, "Generators"), which are used under Landlord's Standby
Power Facilities Program ("Power Program") to provide emergency standby electric
power service at Boca Raton Innovation Campus, Boca Raton, Florida ("Complex")
for Landlord's operation of the Complex and to tenants of the Complex and others
who wish to subscribe for emergency standby electric power service
(collectively, "Subscribers").

  

 

C.     Tenant has elected to subscribe under the Power Program for emergency
standby electric power service to the Premises, and Landlord has agreed to make
emergency standby electric power service available to the Premises up to the
Capacity Reservation, as hereinafter defined ("Standby Power Service"), subject
to and upon the terms and conditions set forth in this Supplement.

 

 
54

--------------------------------------------------------------------------------

 

  

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt whereof and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

  

 

1. Relationship to Lease. This Supplement shall form a part of the Lease. In the
event of any inconsistency between the terms of the Lease and the terms of this
Supplement as they relate or apply to the Power Program or Standby Power
Service, the terms of this Supplement shall control. Capitalized terms used in
this Supplement and not otherwise defined herein shall have the same meanings as
provided in the Lease.

  

 

2. Term. The term of this Supplement shall commence on the Supplement Date and
continue for the balance of the Lease Term of the Lease, as the same may be
sooner terminated or hereafter extended pursuant to the terms of the Lease.
Tenant's rights under this Supplement shall automatically terminate and be null
and void upon the expiration or earlier termination of the Lease or Tenant's
right to possession of the Premises.

  

 

3. Capacity Reservation and Reservation Charge. Tenant shall pay Landlord by
federal wire transfer of immediately available funds the certain charges
pursuant to Exhibit "I" of the Lease (collectively, the "Capacity Reservation
Charge") in connection with Tenant's subscription to Standby Power Service. The
Capacity Reservation Charge, plus applicable state and local sales and use
taxes, shall be paid by Tenant to Landlord in advance and on or before the first
day of each calendar month during the Lease Term at the same time and place and
in the same manner as the payment of monthly installments of Base Rent, except
that the Capacity Reservation Charge for the first full calendar month for which
the Capacity Reservation Charge shall be due shall paid on the Supplement Date.
If the Term commences on a day other than the first day of a calendar month, or
ends on a day other than the last day of a calendar month, then the Capacity
Reservation Charge for such month shall be prorated on the basis of 1/30th of
the monthly Capacity Reservation Charge for each day of such month. In
consideration of the payment by Tenant to Landlord, or as Landlord may from time
to time direct, of the Capacity Reservation Charge as set forth above, Tenant
shall be entitled to up to ____________ [TBD] megawatts of capacity on the
Generators for the Premises ("Capacity Reservation") subject to the terms and
conditions set forth in this Supplement and the Lease. On the first day of each
Lease Year (as defined in Lease) during the Lease Term (and renewal or extension
thereof), the annual Capacity Reservation Charge shall increase by three percent
(3%) ("Supplemental Capacity Reservation Charge"), over the annual Capacity
Reservation Charge in effect during the immediately preceding Lease Year. If
Tenant fails to timely pay the charges due hereunder, this Supplement shall
automatically terminate without further notice or action by Landlord, and
Landlord may reserve for its own use or sell to other Subscribers the Standby
Power Service theretofore reserved for Tenant. The Capacity Reservation Charge
and Supplemental Capacity Reservation Charge (if applicable) are non-
refundable, shall be paid without any prior demand or notice therefor, shall in
all events be paid without any deduction, recoupment, set-off or counterclaim,
and shall not be subject to proration, credit, offset, rebate or abatement for
any cause whatsoever, except as expressly provided in Paragraph 4(d) below.

 

 
55

--------------------------------------------------------------------------------

 

  

4. Served Systems.

 

a.     Standby Power Service is limited to serving (i) Tenant's equipment and
systems located within the Premises and specifically identified by Tenant on
Exhibit "B" attached hereto and made a part hereof (collectively, "Served
Systems"), and (ii) the Complex's central air conditioning service ("Complex
AC") to the Premises, or if Complex AC is not supplied to the Premises because
Tenant has installed a separate or supplemental air conditioning system in the
Premises ("Premises AC"), Standby Power Service may be applied to the Premises
AC; provided, however, in no event shall more than forty (40%) percent of the
Standby Power Service reserved for Tenant under the Capacity Reservation ("40%
Limitation") be used for Complex AC to the Premises or Premises AC, as the case
may be. For purposes of this Supplement, "Served Systems" shall include Complex
AC to the Premises or Premises AC, whichever is applicable, in either instance
subject to the 40% Limitation. Tenant shall include on Exhibit "B" hereto the
power required for each piece of equipment included in the Served Systems,
including, without limitation, the Complex AC to the Premises or Premises AC,
whichever is applicable, subject to the 40% Limitation, and shall further
designate on Exhibit "B" which of the Served Systems are "non-essential Served
Systems" for purposes of this Supplement.

  

 

b.     Tenant shall cause the Served Systems to be connected to electrical
panels or breakers separate from the main panels and breakers for the Premises
so as to permit the disconnection of all electrical systems and equipment, other
than the Served Systems, from the Power Program. Tenant shall be solely
responsible for the compatibility of the Served Systems with the Generators,
including, but not limited to, electrical systems, wire, conduit, panels,
transformers, switchgear and breakers in the Premises. Before the Served Systems
may be connected to the Generator, Tenant shall make, at Tenant's sole cost and
expense, any and all modifications and enhancements to the Served Systems
necessary for such compatibility with the Generators. Landlord shall have no
liability or responsibility for damage or injury to the Premises, the Served
Systems or any of Tenant's equipment or personnel due to any such installation,
connection or incompatibility, all such liability being expressly waived by
Tenant. Before connecting the Served Systems to the Generator, Tenant shall
disconnect any equipment which is not included in the Served Systems identified
on Exhibit "B" hereto.

 

 
56

--------------------------------------------------------------------------------

 

 

c.     Commencing on the Supplement Date, Landlord and its employees, agents,
contractors and representatives shall have a non-exclusive right of access to
and through the Premises at all times to the extent reasonably necessary for the
implementation of the Power Program and the provision of Standby Power Service
to the Premises in accordance with the provisions of this Supplement, including
the installation, testing, maintenance, operation, repair, replacement and
removal of any cabling or other appurtenances connecting the Served Systems to
the Generators, provided that (i) Landlord shall make reasonable efforts to
minimize interference with Tenant's use and enjoyment of the Premises, and (ii)
Landlord shall endeavor to provide Tenant with twenty-four (24) hour notice
prior to any access to the Premises other than for emergency repairs. Landlord
shall have twenty-four (24) hours access to the Premises for any emergency work
in connection with the Served Systems, Complex AC or Power Program.

  

 

d.     Tenant acknowledges that Landlord has made no representation, warranty or
guarantee as to the adequacy, effectiveness or efficiency of the Generators to
provide an emergency source of power to the Premises or the Served Systems, or
any portion thereof, or to Complex AC, at any time during the Term (even if it
is determined that the Generators have or may have excess capacity). Tenant
further acknowledges that the Generators are intended to first service the
emergency power needs of Landlord with respect to the Common Areas of the
Complex, and the emergency power needs of other Subscribers who are using the
Generators as of the Supplement Date, before the transfer of Standby Power
Service to the Premises. If, at any time during the term of this Supplement,
Landlord elects to discontinue the Power Program or Landlord reasonably
determines that Tenant's use of the Generators adversely impacts the Complex or
the use of any other Subscriber's premises, Landlord may so notify Tenant, and
Landlord may require Tenant to discontinue use of the Generators no later than
the earlier of one hundred twenty (120) days after Landlord's notice, or the
date, if any, required under applicable Law ("Termination Date"). In such event,
Tenant's use of the Generators and subscription under the Power Program shall be
null and void from and after the Termination Date, and Landlord shall refund to
Tenant any unused portion of the monthly installment of the Capacity Reservation
Charge or any unused portion of the monthly installment of the Supplemental
Capacity Reservation Charge, whichever is applicable, for the month in which
such Termination Date occurs, within thirty (30) days of Tenant's disconnection
of the Served Systems from the Generators. Notwithstanding the foregoing,
Landlord shall not have the right to terminate Tenant's use of the Generators to
allow a Subscriber which is not currently using the Generators to use the
Generators for its emergency power needs.

 

 
57

--------------------------------------------------------------------------------

 

  

5. Generator Operation.

  

 

a.     Tenant's Temporary Generators. If Landlord has heretofore permitted
Tenant to operate a temporary backup generator for the Premises, Tenant shall,
within ten (10) days after the Supplement Date, disconnect such temporary backup
generator and remove the same from the Complex and restore the portion of the
Complex affected to the condition existing prior to the installation of such
temporary backup generator.

  

 

b.     Emergency Service Use. Tenant acknowledges that the Generators are
intended for limited emergency backup use and neither the Generators nor the
fuel storage tanks for the Generators are either designed or have the capacity
for more than limited and temporary use.

  

 

c.     Start-up Delay. In the event of a power failure ("Outage"), the
Generators are designed to start up over a period of thirty (30) minutes.
Landlord shall not be liable or responsible for any direct, indirect,
consequential or special damages that may occur due to an interruption of
Tenant's business or business operations, or to the Premises or Tenant's
equipment, the Served Systems or Complex AC or Premises AC, whichever is
applicable, due to any delay in the start-up of the Generators. Tenant shall be
responsible to provide for its own backup uniform power supply to the Premises
and the Served Systems to address any start-up delay of the Generators.

  

 

d.     Emergency Representative. Tenant designates ____________ as its
"Emergency Representative" in the event of an Outage or other emergency. His
/Her after hours contact information is: _______: ____________ or ___________ :
__________ The Emergency Representative shall have full authority to act on
behalf of Tenant in the event of an Outage or other emergency and shall be
available to meet with Landlord and the emergency representatives of other
Subscribers to implement emergency procedures established by Landlord in the
event of an Outage or other emergency. Tenant may change its Emergency
Representative, add one additional Emergency Representative or change the
after-hours contact information by notice to Landlord, in writing. After-hours
contact information for the Emergency Representative shall include, but not be
limited to, home addresses and telephone numbers, cellular telephone numbers and
pager numbers. If Tenant has two Emergency Representatives, notices to Tenant
under this Supplement shall be deemed made to Tenant if made to either one or
both of the Emergency Representatives. Tenant shall notify Landlord, in writing,
of any changes in the identity or after-hours contact information of the
Emergency Representative. The Emergency Representative shall participate in
emergency drills conducted by Landlord from time to time.

 

 
58

--------------------------------------------------------------------------------

 

  

e.     Generator Operation During Extended Outage. For purposes hereof, any
Outage lasting more than one (1) hour shall be deemed an "Extended Outage."
Tenant acknowledges that the fuel storage capacity of the Generators is not
sufficient for continuous or extended use of the Generators to meet the
emergency power needs of Landlord and all Subscribers under the Power Program.
In the event of an Extended Outage or a series of Outages, Landlord, in its sole
and exclusive discretion, shall have the right, but not the obligation, to
regulate, reduce and limit the availability of emergency standby electric power
service to Subscribers, including Tenant, under the Power program in order to
meet the generator recommendations of the Federal Emergency Management Agency,
the safety of all tenants of the Complex and all Subscribers under the Power
Program, the availability of fuel supplies or the operating conditions and
requirements of the Generators.

  

 

In order to administer the Power Program in the best interests of the Complex,
Landlord has established the following rules, procedures and protocols for
responding to an Extended Outage (which rules, procedures and protocols may be
amended at any time and from time to time as provided in Paragraph 5[i] below):

  

 

(1) Definitions:

 

 

●

Level One Outage: An Extended Outage lasting more than one (1) hour, but
anticipated by Landlord, in Landlord's sole and exclusive judgment, to last less
than three (3) hours.

 

●

Level Two Outage: An Extended Outage lasting or anticipated by Landlord, in
Landlord's sole and exclusive judgment, to last more than three (3) hours, but
less than twenty-four (24) hours.

 

●

Level Three Outage: An Extended Outage lasting or anticipated by Landlord, in
Landlord's sole and exclusive judgment, to last more than twenty-four (24)
hours.

 

 
59 

--------------------------------------------------------------------------------

 

  

(2) Extended Outage Protocols:

 

In the event of an Extended Outage, Landlord shall advise Tenant, to the extent
feasible, of the anticipated level of the Extended Outage, and Tenant shall
comply with the following emergency protocols of the applicable level of the
Extended Outage, which protocols may be amended by Landlord at any time and from
time to time in accordance with Paragraph 5(i) below ("Protocols"):

  

 

 

●

Level One Outage: The operation of the Served Systems, as contemplated under
this Supplement, may continue.

 

●

Level Two Outage: The operation of the Served Systems, as contemplated under
this Supplement, may continue. Tenant shall turn off or disconnect all equipment
and systems in the Premises which do not constitute Served Systems ("Non-Served
Systems") within thirty (30) minutes to one (1) hour of Landlord's notice of the
Level Two Outage. Tenant's personnel not required in the operation of the Served
Systems may be required by Landlord to immediately vacate the Premises and the
Complex, and Tenant shall otherwise comply with Landlord's emergency procedures
and rules promulgated from time to time in accordance with the Lease or this
Supplement. Landlord may, in Landlord's sole and exclusive judgment, (i) reduce
or eliminate Complex AC, (ii) reduce or eliminate non-emergency Common Area
systems and services, including, but not limited to, the operation of the
cafeteria, conference centers and other amenities or services provided by
Landlord to tenants of the Complex, or (iii) require Tenant to turn off or
disconnect non-essential Served Systems within thirty (30) minutes to one (1)
hour of Landlord's request.

 

●

Level Three Outage: Only the essential Served Systems designated on Exhibit "B"
hereto may be permitted to operate during a Level Three Outage. Tenant shall
turn off or disconnect all non-essential Served Systems and Non-Served Systems
within one (1) hour of Landlord's notice of a Level Three Outage. Tenant's
personnel not required in the operation of the essential Served Systems shall
immediately vacate the Premises and the Complex, and Tenant shall otherwise
comply with Landlord's emergency procedures and rules promulgated from time to
time in accordance with the Lease and this Supplement. Landlord may, in
Landlord's sole and exclusive judgment, (i) reduce or eliminate Complex AC, (ii)
reduce or eliminate non-emergency Common Area systems and services, including,
but not limited to, the operation of the cafeteria, conference centers and other
amenities or services provided by Landlord to tenants of the Complex, or (iii)
require Tenant to turn off, reduce or disconnect all Served Systems (essential
and non-essential) due to the unavailability of fuel to service the Generators.
During a Level Three Outage, Landlord shall report to Tenant as to the status of
the Level Three Outage, anticipated actions by Landlord and the availability of
fuel supplies, and shall use reasonable efforts to notify Tenant of an impending
planned shut down of Standby Power Service at least one (1) hour prior to such
shutdown. Tenant shall, upon Landlord's request, immediately disconnect all
non-essential Served Systems from the Standby Power Service and otherwise
cooperate with Landlord to maximize fuel supplies and the obtaining of
additional fuel supplies. Tenant acknowledges that in the event of a Level Three
Outage, fuel may become exhausted and additional fuel unavailable, in which
event the Generators may be shut down and Standby Power Service discontinued to
the Premises, the Served Systems and Non-Served Systems, in whole or in part,
all without liability to Landlord.

 

 

f.     Generator Maintenance Program. Landlord has entered into a service
Supplement for the maintenance of the Generators with a generator maintenance
company selected by Landlord. The service Supplement provides for maintenance of
the Generators in accordance with the National Fire Protection Agency Level 2
standards for emergency generators. Copies of the service Supplement and repair
records for the Generators shall be kept at the management offices of the
Complex for inspection by Tenant upon reasonable prior written notice during
Business Hours.

 

 
60

--------------------------------------------------------------------------------

 

  

g.     Planned Maintenance. Landlord may interrupt or reduce the availability of
Standby Power Service for a reasonable duration, upon prior notice to Tenant,
for the purpose of performing ordinary maintenance, repairs, replacements,
connections or changes of or to the Generators or any other equipment or
appurtenances related thereto, including any of the foregoing which is required
by good engineering and operating practices or by manufacturers' specifications.
Landlord shall attempt to restore the availability of Standby Power Service as
soon as is reasonably possible.

  

 

h.     Non-Scheduled Interruption. Landlord shall have the right to interrupt or
reduce Standby Power Service for a duration determined necessary by Landlord,
without prior notice to Tenant, if (i) a Force Majeure Event (as hereafter
defined) has occurred that causes or requires such interruption or reduction of
Standby Power Service, or (ii) the Served Systems or the Premises have become
dangerous in Landlord's judgment and, as a result thereof, Landlord believes
that such interruption or reduction is necessary to prevent injury to persons or
damage to property or to prevent the interruption or reduction of emergency
standby electric power service to other Subscribers.

  

 

i.     Rules. Tenant shall comply with, and shall cause any subtenants,
assignees, occupants, invitees, employees, contractors and agents to comply
with, the rules, procedures and Protocols set forth in this Supplement
(collectively, "Rules"). Landlord shall have the right to reasonably amend the
Rules and supplement the same with other reasonable rules relating to the Power
Program not expressly inconsistent with this Supplement, and all such amendments
or new rules shall be binding upon Tenant after five (5) days notice thereof to
Tenant and shall constitute "Rules" for purposes of this Supplement. The Rules
shall be applied on a non-discriminatory basis among the Subscribers, but
nothing herein shall be construed to give Tenant or any other Person any claim,
demand or cause of action against Landlord arising out of the violation of any
Rules by any other Subscriber or out of the enforcement or waiver of the Rules
by Landlord in any particular instance.

 

 
61 

--------------------------------------------------------------------------------

 

  

6.     Excess Demand Load. Tenant may not exceed the Capacity Reservation during
any Outage. If Tenant exceeds the Capacity Reservation during an Outage ("Excess
Demand"), Landlord may, in Landlord's sole and exclusive judgment, require
Tenant to immediately disconnect non-essential Served Systems and reduce the
actual load to the Generators to a level less than the Capacity Reservation. If
Tenant fails to take such immediate action, Landlord may reduce Standby Power
Service to the Premises so that the actual load does not exceed the Capacity
Reservation. Alternatively, if there is sufficient capacity for emergency
standby electric power service to the Common Areas and other Subscribers, as
determined by Landlord in its sole and exclusive judgment, Landlord may charge
Tenant an additional fee for the Excess Demand equal to two hundred percent
(200%) of the then current Capacity Reservation Charge or the Supplemental
Capacity Reservation Charge, whichever is applicable, prorated for the actual
load in excess of the Capacity Reservation ("Excess Demand Fee"). The foregoing
rights and remedies are in addition to Landlord's other rights and remedies
under this Supplement and at law or in equity, and any additional Rules
promulgated or implemented by Landlord in the event of an Extended Outage. The
Excess Demand Fee shall be billed by Landlord and paid by Tenant, as Additional
Rent under the Lease, within ten (10) Business Days of written demand therefor
by Landlord.

 

 

7.     Use Charges.

  

 

a.     Tenant shall pay for the fuel consumed by the Generators during an
Extended Outage in the proportion that Tenant's electrical usage during such
Extended Outage bears to the aggregate electrical usage of all Subscribers
consuming fuel during such Extended Outage ("Tenant's Power Share"). Landlord
may bill Tenant's Power Share of the foregoing directly to Tenant, which shall
be payable by Tenant in monthly, quarterly, semi-annually or annual
installments, as determined by Landlord under the Power Program.

  

 

b.      The cost of fuel for Outages which are not Extended Outages and all
other costs of maintaining, repairing, testing and servicing the Generators and
implementing the Power Program may, at Landlord's option, be treated, budgeted
and invoiced as Operating Expenses under the Lease; however, such costs shall
not be limited by any exclusions from Operating Expenses specified in the Lease
or by any provisions of the Lease limiting Tenant's Prorata Share of Operating
Expenses or Overhead Rent. In the alternative, Landlord may bill Tenant's Power
Share of the cost of fuel for Outages which are not Extended Outages and all
other costs of maintaining, repairing, testing and servicing the Generators and
implementing the Power Program directly to Tenant, which shall be payable by
Tenant in monthly, quarterly, semi-annually or annual installments, as
determined by Landlord under the Power Program.

 

 
62

--------------------------------------------------------------------------------

 

  

8. Covenants of Tenant. Tenant covenants that:

  

 

a.     Tenant shall not add any additional systems or equipment to the Generator
at any time without the prior written consent of Landlord, which Landlord may
withhold for any reason or no reason, in Landlord's sole and exclusive
discretion. Alternatively, Landlord may condition its consent upon Tenant's
payment of an additional charge or fee for such inclusion to the Served Systems;

  

 

b.      Tenant shall not cause or voluntarily permit any modification or
alteration to any of the Served Systems or the Premises which would have the
effect of increasing the level of electrical demand for the Premises or which
would adversely affect the Generators or Landlord's ability to provide emergency
standby electric power service under the Power Program for the operation of the
Complex or to other Subscribers; and

  

 

c.      Tenant shall maintain, repair and replace, at Tenant's sole cost and
expense, the Served Systems as necessary and appropriate in accordance with
prudent and sound engineering practices so that the Served Systems are in proper
condition to receive, distribute and use Standby Power Service without damage to
the Served Systems, Complex AC, Generators or the other Subscribers.

 

 

9. Default by Tenant; Termination by Landlord; Late Charge and Interest. Upon
the occurrence of any one (1) or more of the following events, Landlord may
discontinue the delivery of Standby Power Service to the Premises and terminate
this Supplement and cause Tenant to remove, at Tenant's sole cost and expense,
all equipment connecting the Premises and Served Systems to the Generators:

  

 

a.      Tenant's failure to pay any charges, including, but not limited to, the
Capacity Reservation Charge, Supplemental Capacity Reservation Charge or Excess
Demand Fee, or any portion thereof (all such charges being collectively
sometimes referred to herein as "Charges") as and when due, and not cured within
the applicable cure period for a default in payment of Rent under the Lease;

 

 
63

--------------------------------------------------------------------------------

 

  

b.      A default by Tenant under the Lease which is not cured within any
applicable cure period under the Lease; or

 

c. Tenant's actual electric load connected to the Generators increases in excess
of the Capacity Reservation and Tenant fails to immediately disconnect such of
Tenant's equipment so as not to exceed the Capacity Reservation (unless
Landlord, in Landlord's sole and exclusive discretion, and subject to
availability and price, elects to increase the Capacity Reservation).

 

In addition, and without waiving any such rights, in the event of a default by
Tenant hereunder, Landlord may reserve for its own use or sell to other
Subscribers the Standby Power Service theretofore reserved for Tenant.

  

 

Tenant shall pay a service charge of Two Hundred Dollars ($200.00) for
bookkeeping and administrative expenses, if any Charges, or any portion thereof,
are not received within five (5) days after the date due. In addition, any
Charges paid more than five (5) days after due shall accrue interest from the
due date at the Default Rate (as defined in the Lease) until payment is received
by Landlord, and Tenant shall pay Landlord a late charge for any Charge which is
paid more than five (5) days after its due date equal to five percent (5%) of
such payment. Such service charge, late charge and interest payments shall not
be deemed consent by Landlord to late payments, nor a waiver of Landlord's right
to insist upon timely payments at any time, nor a waiver of any remedies to
which Landlord is entitled as a result of the late payment of any Charges. Any
and all remedies set forth in this Supplement: (i) shall be in addition to any
and all other remedies Landlord may have at law or in equity, (ii) shall be
cumulative, and (iii) may be pursued successively or concurrently as Landlord
may elect.

  

 

10. No Waiver. No provision of this Supplement will be deemed waived by either
party unless expressly waived in writing signed by the waiving party. No waiver
shall be implied by delay or any other act or omission of either party. No
waiver by either party of any provision of this Supplement shall be deemed a
waiver of such provision with respect to any subsequent matter relating to such
provision. Acceptance of any fee or charge by Landlord shall not constitute a
waiver of any breach by Tenant of any term or provision of this Lease. No
acceptance of a lesser amount than the fee or charge stipulated herein shall be
deemed a waiver of Landlord's right to receive the full amount due nor shall any
endorsement or statement on any check or payment or any letter accompanying such
check or payment be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the full
amount due.

 

 
64

--------------------------------------------------------------------------------

 

  

11. Permitted Assignment.

  

 

a.      This Supplement, and the Capacity Reservation, shall not be transferred,
assigned, subcontracted, or sold by Tenant, in whole or part, other than in
connection with a permitted Transfer of the Lease to a Transferee approved by
Landlord or otherwise deemed approved by Landlord under the Lease, but only so
long as such Transferee does not require or present a demand load greater than
that of Tenant.

  

 

b.      Landlord may assign its obligations, rights and duties under this
Supplement separate and apart from the Lease, and in all events without the
consent of Tenant. In such event, this Supplement shall continue in full force
and effect without change, abatement or offset, and Landlord shall be
automatically relieved of all liability and obligations under this Supplement so
long as such are expressly assumed in writing by the assignee.

  

 

12. Force Majeure Events. Landlord's ability to install, maintain and operate
the Generators and to provide Standby Power Service to the Premises in
accordance with this Supplement is subject to the occurrence of any Force
Majeure Event. Notwithstanding anything in this Lease to the contrary, Landlord
shall not be chargeable with, or liable to Tenant for, anything or in any amount
for any failure to perform or delay caused by any of the following ("Force
Majeure Event"): fire; earthquake; explosion; flood; hurricane; the elements;
acts of God or the public enemy; actions, restrictions, limitations or
interference of governmental authorities or agents; enforcement of Laws; war,
terrorist act or acts, invasion; insurrection; rebellion; riots; strikes or
lockouts; inability to perform, control or prevent which is beyond the
reasonable control of Landlord; and any such failure or delay due to said causes
or any of them shall not be deemed a breach of or default in the performance of
this Lease by Landlord; provided, however, lack of funds shall not be deemed a
Force Majeure Event.

  

 

13. Indemnity. Notwithstanding any termination of this Supplement, Tenant shall
defend, indemnify and hold harmless Landlord from and against any and all
claims, demands, liabilities, damages, judgments, orders, decrees, actions,
proceedings, fines, penalties, costs and expenses, including without limitation,
court costs and reasonable attorneys' fees arising from or relating to (a) any
loss of life, damage or injury to person, property or business occurring in or
from the Premises or the Complex and caused by or in connection with (i) the
performance of any of Tenant's obligations under this Supplement with respect to
the Premises, Served Systems, Non-Served Systems or Complex AC, or (ii) any
violation of the terms of this Supplement, or (iii) any other act or omission
of, Tenant, any other occupant of the Premises, or any of their respective
agents, employees, contractors or guests, (b) any failure by Tenant to comply
with any Rules, Protocols or Laws with respect to Tenant's obligations under
this Supplement, or (c) any failure by Tenant to perform any of the agreements,
terms, covenants or conditions of this Supplement required to be performed by
Tenant. Without limiting the generality of the foregoing, Tenant specifically
acknowledges that the indemnity undertaking herein shall apply to claims in
connection with or arising out of the transportation, use, storage, maintenance,
generation, manufacturing, handling, disposal, release or discharge of any
Hazardous Material (whether or not any of such matters shall have been
theretofore approved by Landlord). In case Landlord, its agents or employees,
shall be made a party to any litigation commenced by or against Tenant, then
Tenant shall indemnify, defend and hold them harmless and shall pay all costs,
expenses, and reasonable attorneys' fees incurred or paid by them in connection
with such litigation. The obligations assumed herein shall survive the
expiration or sooner termination of this Supplement. The foregoing indemnity
shall be in addition to, and shall not be in discharge of or in substitution
for, any of the insurance requirements or any other indemnity provisions of this
Supplement or the Lease.

 

 
65

--------------------------------------------------------------------------------

 

  

14. Waiver of Claims. TENANTHEREBYWAIVESANDRELEASESLANDLORD, ITS MEMBERS,
PARTNERS, AFFILIATES, SUBSIDIARIES, OFFICERS, EMPLOYEES AND AGENTS FROM A L L
CLAIMS, DEMANDS, DAMAGES, LIABILITIES, COSTS AND EXPENSES WITH RESPECT TO
LANDLORD'S PROVISION, REGULATION, REDUCTION, LIMITATION OR DISCONTINUATION OF
EMERGENCY STANDBY ELECTRIC POWER SERVICE, OR LANDLORD'S DECISIONS, ACTS OR
OMISSIONS RELATING THERETO, OR THE INABILITY OF LANDLORD TO DELIVER STANDBY
POWER SERVICE, IN WHOLE OR IN PART, FOR ANY REASON WHATSOEVER, OR THE OPERATION,
MAINTENANCE, REPAIR OR REPLACEMENT OF THE GENERATORS. TENANT FURTHER AGREES THAT
LANDLORD SHALL NOT B E LIABLE FOR, AND TENANT WAIVES, A L L CLAIMS FOR LOSS OR
DAMAGE TO TENANT'S BUSINESS OR LOSS, THEFT OR DAMAGE TO TENANT'S PROPERTY OR THE
PROPERTY OF ANY PERSON CLAIMING BY, THROUGH OR UNDER TENANT, INCLUDING, WITHOUT
LIMITATION, ANY DIRECT, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES RESULTING
FROM THE INSTALLATION, OPERATION, MAINTENANCE, REPAIR OR REPLACEMENT OF THE
GENERATORS OR THE PROVISION OF EMERGENCY STANDBY ELECTRIC POWER SERVICE TO THE
PREMISESPURSUANTTOTHISSUPPLEMENT. TOTHEMAXIMUMEXTENTPERMITTED BY APPLICABLE LAW,
TENANT AGREES THAT TENANT'S SUBSCRIPTION FOR EMERGENCY STANDBY ELECTRIC POWER
SERVICE SHALL BE AT TENANT'S OWN RISK.

 

 
66

--------------------------------------------------------------------------------

 

  

15. Waiver of Warranties. ALL WARRANTIES OF LANDLORD, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABLITY OR
FITNESS FOR A PARTICULAR PURPOSE REGARDING THE GENERATORS OR THE PROVISION OF
EMERGENCY STANDBY ELECTRIC POWER SERVICE PURSUANT TO THIS SUPPLEMENT ARE HEREBY
DISCLAIMED.

  

 

16. Landlord Exculpation. THE LIABILITY OF LANDLORD (AND ANY SUCCESSOR LANDLORD)
TO TENANT FOR ANY DEFAULT BY LANDLORD UNDER THIS SUPPLEMENT SHALL BE LIMITED
SOLELY AND EXCLUSIVELY TO THE INTEREST OF LANDLORD IN THE COMPLEX. TENANT SHALL
LOOK SOLELY TO LANDLORD'S INTEREST IN THE COMPLEX FOR RECOVERY OF ANY JUDGMENT
OR AWARD AGAINST LANDLORD. LANDLORD SHALL NOT HAVE ANY PERSONAL LIABILITY UNDER
THIS SUPPLEMENT, AND TENANT EXPRESSLY WAIVES AND RELEASES SUCH PERSONAL
LIABILITY ON BEHALF OF ITSELF AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER
TENANT. IN NO EVENT SHALL LANDLORD B E LIABLE UNDER ANY CIRCUMSTANCES FOR INJURY
OR DAMAGE TO, OR INTERFERENCE WITH, TENANT'S BUSINESS, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS, LOSS OF RENTS OR OTHER REVENUES, LOSS OF BUSINESS
OPPORTUNITY, LOSS OF GOODWILL OR LOSS OF USE, IN EACH CASE, HOWEVER OCCURRING.

  

 

17. Miscellaneous.

  

 

a.      Binding Upon Parties. Each of the terms and provisions of this
Supplement shall be binding upon and inure to the benefit of the parties hereto,
their respective heirs, executors, administrators, guardians, custodians, legal
representatives, successors and assigns, subject to the provisions of Paragraph
11 above; and all references herein to Landlord and Tenant shall be deemed to
include all such parties. The term "Landlord" as used in this Supplement, so far
as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean only the owner or owners of the Complex at the time in question.

  

 

b.      Governing Law. This Supplement shall be construed in accordance with the
laws of the state in which the Complex is located.

 

 
67

--------------------------------------------------------------------------------

 

  

c.      Severability. The invalidity or unenforceability of any provision of
this Lease shall not affect or impair any other provisions.

  

 

d.      Headings. The Article and Paragraph headings herein are for convenience
of reference and shall in no way define, increase, limit or describe the scope
or intent of any provision of this Supplement.

  

 

e.      Pronouns. Any pronoun used in place of a noun shall indicate and include
the masculine or feminine, the singular or plural number, individuals, firms or
corporations, and their and each of their respective successors, executors,
administrators, assigns, according to the context hereof.

  

 

f.      Counterparts. This Supplement may be executed in multiple identical
counterparts, each of which shall, for all purposes, be deemed an original and
all such counterparts, taken together shall constitute one and the same
agreement.

  

 

[The remainder of this page is blank. Signatures appear on the next page.] 

 

 
68

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

 

CAPACITY RESERVATION CHARGE

 

Monthly Capacity Reservation Charge: $15.00, per kilowatt, subject to escalation
pursuant to the Supplemental Capacity Reservation Charge under the Supplement. 

 

 
69

--------------------------------------------------------------------------------

 

  

EXHIBIT J 

 

 

Monument Signage

  

 

The location of the Monument Signage is indicated by the star.  

 

 

[ex10-1img002.gif]

 

 

 

 

70